Exhibit 10.2

 

SYMMETRICOM, INC.

2006 INCENTIVE AWARD PLAN

(As Amended Through October 31, 2008)

 


ARTICLE 1.


 


PURPOSE


 

The purpose of the Symmetricom, Inc. 2006 Incentive Award Plan (the “Plan”) is
to promote the success and enhance the value of Symmetricom, Inc. (the
“Company”) by linking the personal interests of the members of the Board,
Employees, and Consultants to those of Company stockholders and by providing
such individuals with an incentive for outstanding performance to generate
superior returns to Company stockholders.  The Plan is further intended to
provide flexibility to the Company in its ability to motivate, attract, and
retain the services of members of the Board, Employees, and Consultants upon
whose judgment, interest, and special effort the successful conduct of the
Company’s operation is largely dependent.

 


ARTICLE 2.


 


DEFINITIONS AND CONSTRUCTION


 

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise.  The singular
pronoun shall include the plural where the context so indicates.

 


2.1           “AWARD” MEANS AN OPTION, A RESTRICTED STOCK AWARD, A STOCK
APPRECIATION RIGHT AWARD, A PERFORMANCE SHARE AWARD, A PERFORMANCE STOCK UNIT
AWARD, A DIVIDEND EQUIVALENTS AWARD, A STOCK PAYMENT AWARD, A DEFERRED STOCK
AWARD, A RESTRICTED STOCK UNIT AWARD, A PERFORMANCE BONUS AWARD, OR A
PERFORMANCE-BASED AWARD GRANTED TO A PARTICIPANT PURSUANT TO THE PLAN.


 


2.2           “AWARD AGREEMENT” MEANS ANY WRITTEN AGREEMENT, CONTRACT, OR OTHER
INSTRUMENT OR DOCUMENT EVIDENCING AN AWARD, INCLUDING THROUGH ELECTRONIC MEDIUM.


 


2.3           “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


 


2.4           “CHANGE OF CONTROL” CHANGE OF CONTROL MEANS:


 


(A)           THE ACQUISITION, DIRECTLY OR INDIRECTLY, BY ANY “PERSON” OR
“GROUP” (AS THOSE TERMS ARE DEFINED IN SECTIONS 3(A)(9), 13(D) AND 14(D) OF THE
EXCHANGE ACT OF “BENEFICIAL OWNERSHIP” (AS DETERMINED PURSUANT TO RULE 13D-3
UNDER THE EXCHANGE ACT OF SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION
OF DIRECTORS (“VOTING SECURITIES”) OF THE COMPANY THAT REPRESENT FIFTY PERCENT
(50%) OR MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING
VOTING SECURITIES, OTHER THAN:


 

(I)            AN ACQUISITION BY A TRUSTEE OR OTHER FIDUCIARY HOLDING SECURITIES
UNDER ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR MAINTAINED BY
THE COMPANY OR

 

--------------------------------------------------------------------------------


 

ANY PERSON CONTROLLED BY THE COMPANY OR BY ANY EMPLOYEE BENEFIT PLAN (OR RELATED
TRUST) SPONSORED OR MAINTAINED BY THE COMPANY OR ANY PERSON CONTROLLED BY THE
COMPANY, OR

 

(II)           AN ACQUISITION OF VOTING SECURITIES BY THE COMPANY OR A
CORPORATION OWNED, DIRECTLY OR INDIRECTLY BY THE STOCKHOLDERS OF THE COMPANY IN
SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP OF THE STOCK OF THE
COMPANY.

 

Notwithstanding the foregoing, the following event shall not constitute an
“acquisition” by any person or group for purposes of this Section: an
acquisition of the Company’s securities by the Company that causes the Company’s
voting securities beneficially owned by a person or group to represent fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding voting securities; provided, however, that if a person or group
shall become the beneficial owner of fifty percent (50%) or more of the combined
voting power of the Company’s then outstanding voting securities by reason of
share acquisitions by the Company as described above and shall, after such share
acquisitions by the Company, become the beneficial owner of any additional
voting securities of the Company, then such acquisition shall constitute a
Change of Control; or

 


(B)           THE CONSUMMATION BY THE COMPANY (WHETHER DIRECTLY INVOLVING THE
COMPANY OR INDIRECTLY INVOLVING THE COMPANY THROUGH ONE OR MORE INTERMEDIARIES)
OF (X) A MERGER, CONSOLIDATION, REORGANIZATION, OR BUSINESS COMBINATION OR (Y) A
SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS OR
(Z) THE ACQUISITION OF ASSETS OR STOCK OF ANOTHER ENTITY, IN EACH CASE OTHER
THAN A TRANSACTION WHICH RESULTS IN THE COMPANY’S VOTING SECURITIES OUTSTANDING
IMMEDIATELY BEFORE THE TRANSACTION CONTINUING TO REPRESENT (EITHER BY REMAINING
OUTSTANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF THE COMPANY OR THE
PERSON THAT, AS A RESULT OF THE TRANSACTION, CONTROLS, DIRECTLY OR INDIRECTLY,
THE COMPANY OR OWNS, DIRECTLY OR INDIRECTLY, ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S ASSETS OR OTHERWISE SUCCEEDS TO THE BUSINESS OF THE COMPANY (THE
COMPANY OR SUCH PERSON, THE “SUCCESSOR ENTITY”)) DIRECTLY OR INDIRECTLY, AT
LEAST A MAJORITY OF THE COMBINED VOTING POWER OF THE SUCCESSOR ENTITY’S
OUTSTANDING VOTING SECURITIES IMMEDIATELY AFTER THE TRANSACTION.


 


2.5           “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


 


2.6           “COMMITTEE” MEANS THE COMMITTEE OF THE BOARD DESCRIBED IN
ARTICLE 12.


 


2.7           “CONSULTANT” MEANS ANY CONSULTANT OR ADVISER IF: (A) THE
CONSULTANT OR ADVISER RENDERS BONA FIDE SERVICES TO THE COMPANY; (B) THE
SERVICES RENDERED BY THE CONSULTANT OR ADVISER ARE NOT IN CONNECTION WITH THE
OFFER OR SALE OF SECURITIES IN A CAPITAL-RAISING TRANSACTION AND DO NOT DIRECTLY
OR INDIRECTLY PROMOTE OR MAINTAIN A MARKET FOR THE COMPANY’S SECURITIES; AND
(C) THE CONSULTANT OR ADVISER IS A NATURAL PERSON WHO HAS CONTRACTED DIRECTLY
WITH THE COMPANY TO RENDER SUCH SERVICES.


 


2.8           “COVERED EMPLOYEE” MEANS AN EMPLOYEE WHO IS, OR COULD BE, A
“COVERED EMPLOYEE” WITHIN THE MEANING OF SECTION 162(M) OF THE CODE.


 


2.9           “DEFERRED STOCK” MEANS A RIGHT TO RECEIVE A SPECIFIED NUMBER OF
SHARES OF STOCK DURING SPECIFIED TIME PERIODS PURSUANT TO SECTION 8.5.


 

2

--------------------------------------------------------------------------------



 


2.10         “DISABILITY” MEANS THAT THE PARTICIPANT QUALIFIES TO RECEIVE
LONG-TERM DISABILITY PAYMENTS UNDER THE COMPANY’S LONG-TERM DISABILITY INSURANCE
PROGRAM, AS IT MAY BE AMENDED FROM TIME TO TIME.


 


2.11         “DIVIDEND EQUIVALENTS” MEANS A RIGHT GRANTED TO A PARTICIPANT
PURSUANT TO SECTION 8.3 TO RECEIVE THE EQUIVALENT VALUE (IN CASH OR STOCK) OF
DIVIDENDS PAID ON STOCK.


 


2.12         “EFFECTIVE DATE” SHALL HAVE THE MEANING SET FORTH IN SECTION 13.1.


 


2.13         “ELIGIBLE INDIVIDUAL” MEANS ANY PERSON WHO IS AN EMPLOYEE, A
CONSULTANT OR AN INDEPENDENT DIRECTOR, AS DETERMINED BY THE COMMITTEE.


 


2.14         “EMPLOYEE” MEANS ANY OFFICER OR OTHER EMPLOYEE (AS DEFINED IN
ACCORDANCE WITH SECTION 3401(C) OF THE CODE) OF THE COMPANY OR ANY SUBSIDIARY.


 


2.15         “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


 


2.16         “FAIR MARKET VALUE” MEANS, AS OF ANY GIVEN DATE, (A) IF STOCK IS
TRADED ON AN EXCHANGE, THE CLOSING PRICE OF A SHARE OF STOCK AS REPORTED IN THE
WALL STREET JOURNAL (OR SUCH OTHER SOURCE AS THE COMPANY MAY DEEM RELIABLE FOR
SUCH PURPOSES) FOR SUCH DATE, OR IF NO SALE OCCURRED ON SUCH DATE, THE FIRST
TRADING DATE IMMEDIATELY PRIOR TO SUCH DATE DURING WHICH A SALE OCCURRED; OR
(B) IF STOCK IS NOT TRADED ON AN EXCHANGE BUT IS QUOTED ON A QUOTATION SYSTEM
THE MEAN BETWEEN THE CLOSING REPRESENTATIVE BID AND ASKED PRICES FOR THE STOCK
ON SUCH DATE, OR IF NO SALE OCCURRED ON SUCH DATE, THE FIRST DATE IMMEDIATELY
PRIOR TO SUCH DATE ON WHICH SALES PRICES OR BID AND ASKED PRICES, AS APPLICABLE,
ARE REPORTED BY SUCH QUOTATION SYSTEM; OR (C) IF STOCK IS NOT PUBLICLY TRADED,
THE FAIR MARKET VALUE ESTABLISHED BY THE COMMITTEE ACTING IN GOOD FAITH.


 


2.17         “INCENTIVE STOCK OPTION” MEANS AN OPTION THAT IS INTENDED TO MEET
THE REQUIREMENTS OF SECTION 422 OF THE CODE OR ANY SUCCESSOR PROVISION THERETO.


 


2.18         “INDEPENDENT DIRECTOR” MEANS A MEMBER OF THE BOARD WHO IS NOT AN
EMPLOYEE OF THE COMPANY.


 


2.19         “NON-EMPLOYEE DIRECTOR” MEANS A MEMBER OF THE BOARD WHO QUALIFIES
AS A “NON-EMPLOYEE DIRECTOR” AS DEFINED IN RULE 16B-3(B)(3) UNDER THE EXCHANGE
ACT, OR ANY SUCCESSOR RULE.


 


2.20         “NON-QUALIFIED STOCK OPTION” MEANS AN OPTION THAT IS NOT INTENDED
TO BE AN INCENTIVE STOCK OPTION.


 


2.21         “OPTION” MEANS A RIGHT GRANTED TO A PARTICIPANT PURSUANT TO
ARTICLE 5 OF THE PLAN TO PURCHASE A SPECIFIED NUMBER OF SHARES OF STOCK AT A
SPECIFIED PRICE DURING SPECIFIED TIME PERIODS.  AN OPTION MAY BE EITHER AN
INCENTIVE STOCK OPTION OR A NON-QUALIFIED STOCK OPTION.


 


2.22         “PARTICIPANT” MEANS ANY ELIGIBLE INDIVIDUAL WHO, AS A MEMBER OF THE
BOARD, CONSULTANT OR EMPLOYEE, HAS BEEN GRANTED AN AWARD PURSUANT TO THE PLAN.

 

3

--------------------------------------------------------------------------------



 


2.23         “PERFORMANCE-BASED AWARD” MEANS AN AWARD GRANTED TO SELECTED
COVERED EMPLOYEES PURSUANT TO SECTION 8.7, BUT WHICH IS SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH IN ARTICLE 9.


 


2.24         “PERFORMANCE BONUS AWARD” HAS THE MEANING SET FORTH IN SECTION 8.7.


 


2.25         “PERFORMANCE CRITERIA” MEANS THE CRITERIA THAT THE COMMITTEE
SELECTS FOR PURPOSES OF ESTABLISHING THE PERFORMANCE GOAL OR PERFORMANCE GOALS
FOR A PARTICIPANT FOR A PERFORMANCE PERIOD.  THE PERFORMANCE CRITERIA THAT WILL
BE USED TO ESTABLISH PERFORMANCE GOALS ARE LIMITED TO THE FOLLOWING: NET
EARNINGS (EITHER BEFORE OR AFTER INTEREST, TAXES, DEPRECIATION AND
AMORTIZATION), ECONOMIC VALUE-ADDED, SALES OR REVENUE, NET INCOME (EITHER BEFORE
OR AFTER TAXES), OPERATING EARNINGS, CASH FLOW (INCLUDING, BUT NOT LIMITED TO,
OPERATING CASH FLOW AND FREE CASH FLOW), CASH FLOW RETURN ON CAPITAL, RETURN ON
NET ASSETS, RETURN ON STOCKHOLDERS’ EQUITY, RETURN ON ASSETS, RETURN ON CAPITAL,
STOCKHOLDER RETURNS, RETURN ON SALES, GROSS OR NET PROFIT MARGIN, PRODUCTIVITY,
EXPENSE, MARGINS, OPERATING EFFICIENCY, CUSTOMER SATISFACTION, WORKING CAPITAL,
EARNINGS PER SHARE, PRICE PER SHARE OF STOCK, AND MARKET SHARE, ANY OF WHICH MAY
BE MEASURED EITHER IN ABSOLUTE TERMS OR AS COMPARED TO ANY INCREMENTAL INCREASE
OR AS COMPARED TO RESULTS OF A PEER GROUP.  THE COMMITTEE SHALL DEFINE IN AN
OBJECTIVE FASHION THE MANNER OF CALCULATING THE PERFORMANCE CRITERIA IT SELECTS
TO USE FOR SUCH PERFORMANCE PERIOD FOR SUCH PARTICIPANT.


 


2.26         “PERFORMANCE GOALS” MEANS, FOR A PERFORMANCE PERIOD, THE GOALS
ESTABLISHED IN WRITING BY THE COMMITTEE FOR THE PERFORMANCE PERIOD BASED UPON
THE PERFORMANCE CRITERIA.  DEPENDING ON THE PERFORMANCE CRITERIA USED TO
ESTABLISH SUCH PERFORMANCE GOALS, THE PERFORMANCE GOALS MAY BE EXPRESSED IN
TERMS OF OVERALL COMPANY PERFORMANCE OR THE PERFORMANCE OF A DIVISION, BUSINESS
UNIT, OR AN INDIVIDUAL.  THE COMMITTEE, IN ITS DISCRETION, MAY, WITHIN THE TIME
PRESCRIBED BY SECTION 162(M) OF THE CODE, ADJUST OR MODIFY THE CALCULATION OF
PERFORMANCE GOALS FOR SUCH PERFORMANCE PERIOD IN ORDER TO PREVENT THE DILUTION
OR ENLARGEMENT OF THE RIGHTS OF PARTICIPANTS (A) IN THE EVENT OF, OR IN
ANTICIPATION OF, ANY UNUSUAL OR EXTRAORDINARY CORPORATE ITEM, TRANSACTION,
EVENT, OR DEVELOPMENT, OR (B) IN RECOGNITION OF, OR IN ANTICIPATION OF, ANY
OTHER UNUSUAL OR NONRECURRING EVENTS AFFECTING THE COMPANY, OR THE FINANCIAL
STATEMENTS OF THE COMPANY, OR IN RESPONSE TO, OR IN ANTICIPATION OF, CHANGES IN
APPLICABLE LAWS, REGULATIONS, ACCOUNTING PRINCIPLES, OR BUSINESS CONDITIONS.


 


2.27         “PERFORMANCE PERIOD” MEANS THE ONE OR MORE PERIODS OF TIME, WHICH
MAY BE OF VARYING AND OVERLAPPING DURATIONS, AS THE COMMITTEE MAY SELECT, OVER
WHICH THE ATTAINMENT OF ONE OR MORE PERFORMANCE GOALS WILL BE MEASURED FOR THE
PURPOSE OF DETERMINING A PARTICIPANT’S RIGHT TO, AND THE PAYMENT OF, A
PERFORMANCE-BASED AWARD.


 


2.28         “PERFORMANCE SHARE” MEANS A RIGHT GRANTED TO A PARTICIPANT PURSUANT
TO SECTION 8.1, TO RECEIVE STOCK, THE PAYMENT OF WHICH IS CONTINGENT UPON
ACHIEVING CERTAIN PERFORMANCE GOALS OR OTHER PERFORMANCE-BASED TARGETS
ESTABLISHED BY THE COMMITTEE.


 


2.29         “PERFORMANCE STOCK UNIT” MEANS A RIGHT GRANTED TO A PARTICIPANT
PURSUANT TO SECTION 8.2, TO RECEIVE STOCK, THE PAYMENT OF WHICH IS CONTINGENT
UPON ACHIEVING CERTAIN PERFORMANCE GOALS OR OTHER PERFORMANCE-BASED TARGETS
ESTABLISHED BY THE COMMITTEE.

 

4

--------------------------------------------------------------------------------


 


2.30         “PRIOR PLANS” MEANS, COLLECTIVELY, THE FOLLOWING PLANS OF THE
COMPANY: THE 1999 DIRECTOR STOCK OPTION PLAN; THE 1999 EMPLOYEE STOCK OPTION
PLAN AND THE 2002 EMPLOYEE STOCK PLAN IN EACH CASE AS SUCH PLAN MAY BE AMENDED
FROM TIME TO TIME.


 


2.31         “PLAN” MEANS THIS SYMMETRICOM, INC. 2006 INCENTIVE AWARD PLAN, AS
IT MAY BE AMENDED FROM TIME TO TIME.


 


2.32         “QUALIFIED PERFORMANCE-BASED COMPENSATION” MEANS ANY COMPENSATION
THAT IS INTENDED TO QUALIFY AS “QUALIFIED PERFORMANCE-BASED COMPENSATION” AS
DESCRIBED IN SECTION 162(M)(4)(C) OF THE CODE.


 


2.33         “RESTRICTED STOCK” MEANS STOCK AWARDED TO A PARTICIPANT PURSUANT TO
ARTICLE 6 THAT IS SUBJECT TO CERTAIN RESTRICTIONS AND MAY BE SUBJECT TO RISK OF
FORFEITURE.


 


2.34         “RESTRICTED STOCK UNIT” MEANS AN AWARD GRANTED PURSUANT TO
SECTION 8.6.


 


2.35         “SECURITIES ACT” SHALL MEAN THE SECURITIES ACT OF 1933, AS AMENDED.


 


2.36         “STOCK” MEANS THE COMMON STOCK OF THE COMPANY, AND SUCH OTHER
SECURITIES OF THE COMPANY THAT MAY BE SUBSTITUTED FOR STOCK PURSUANT TO
ARTICLE 11.


 


2.37         “STOCK APPRECIATION RIGHT” OR “SAR” MEANS A RIGHT GRANTED PURSUANT
TO ARTICLE 7 TO RECEIVE A PAYMENT EQUAL TO THE EXCESS OF THE FAIR MARKET VALUE
OF A SPECIFIED NUMBER OF SHARES OF STOCK ON THE DATE THE SAR IS EXERCISED OVER
THE FAIR MARKET VALUE ON THE DATE THE SAR WAS GRANTED AS SET FORTH IN THE
APPLICABLE AWARD AGREEMENT.


 


2.38         “STOCK PAYMENT” MEANS (A) A PAYMENT IN THE FORM OF SHARES OF STOCK,
OR (B) AN OPTION OR OTHER RIGHT TO PURCHASE SHARES OF STOCK, AS PART OF ANY
BONUS, DEFERRED COMPENSATION OR OTHER ARRANGEMENT, MADE IN LIEU OF ALL OR ANY
PORTION OF THE COMPENSATION, GRANTED PURSUANT TO SECTION 8.4.


 


2.39         “SUBSIDIARY” MEANS ANY “SUBSIDIARY CORPORATION” AS DEFINED IN
SECTION 424(F) OF THE CODE AND ANY APPLICABLE REGULATIONS PROMULGATED THEREUNDER
OR ANY OTHER ENTITY OF WHICH A MAJORITY OF THE OUTSTANDING VOTING STOCK OR
VOTING POWER IS BENEFICIALLY OWNED DIRECTLY OR INDIRECTLY BY THE COMPANY.


 


ARTICLE 3.


 


SHARES SUBJECT TO THE PLAN


 


3.1           NUMBER OF SHARES.


 


(A)           SUBJECT TO ARTICLE 11 AND SECTION 3.1(B), THE AGGREGATE NUMBER OF
SHARES OF STOCK WHICH MAY BE ISSUED OR TRANSFERRED PURSUANT TO AWARDS UNDER THE
PLAN SHALL BE THE SUM OF: (I) 9,200,000 SHARES AND (II) ANY SHARES OF STOCK
WHICH AS OF THE EFFECTIVE DATE ARE AVAILABLE FOR ISSUANCE UNDER ANY OF THE PRIOR
PLANS AND WHICH FOLLOWING THE EFFECTIVE DATE ARE NOT ISSUED UNDER THE PRIOR
PLANS (INCLUDING SHARES OF STOCK THAT ARE SUBJECT TO STOCK OPTIONS AND OTHER
EQUITY AWARDS OUTSTANDING UNDER THE PRIOR PLANS THAT EXPIRE, ARE CANCELLED OR
OTHERWISE TERMINATE

 

5

--------------------------------------------------------------------------------


 


UNEXERCISED, OR SHARES OF STOCK THAT OTHERWISE WOULD HAVE REVERTED TO THE SHARE
RESERVES OF THE PRIOR PLANS FOLLOWING THE EFFECTIVE DATE); PROVIDED, HOWEVER,
THAT THE MAXIMUM AGGREGATE NUMBER OF SHARES OF STOCK THAT MAY BE ISSUED OR
TRANSFERRED PURSUANT TO AWARDS UNDER THE PLAN DURING THE TERM OF THE PLAN SHALL
NOT EXCEED 15,021,331 SHARES, SUBJECT TO ARTICLE 11.  ANY SHARES OF STOCK THAT
ARE SUBJECT TO AWARDS OF OPTIONS OR STOCK APPRECIATION RIGHTS SHALL BE COUNTED
AGAINST THIS LIMIT AS ONE (1) SHARE OF STOCK FOR EVERY ONE (1) SHARE OF STOCK
GRANTED.  ANY SHARES OF STOCK THAT ARE SUBJECT TO AWARDS OTHER THAN OPTIONS OR
STOCK APPRECIATION RIGHTS SHALL BE COUNTED AGAINST THIS LIMIT AS TWO (2) SHARES
OF STOCK FOR EVERY ONE (1) SHARE OF STOCK GRANTED.  THE PAYMENT OF DIVIDEND
EQUIVALENTS IN CASH IN CONJUNCTION WITH ANY OUTSTANDING AWARDS SHALL NOT BE
COUNTED AGAINST THE SHARES AVAILABLE FOR ISSUANCE UNDER THE PLAN.


 


(B)           TO THE EXTENT THAT AN AWARD TERMINATES, EXPIRES, OR LAPSES FOR ANY
REASON, ANY SHARES OF STOCK SUBJECT TO THE AWARD SHALL AGAIN BE AVAILABLE FOR
THE GRANT OF AN AWARD PURSUANT TO THE PLAN.  ANY SHARES OF STOCK THAT AGAIN
BECOME AVAILABLE FOR GRANT PURSUANT TO THIS SECTION 3.1 SHALL BE ADDED BACK AS
(I) ONE (1) SHARE OF STOCK IF SUCH SHARES WERE SUBJECT TO OPTIONS OR STOCK
APPRECIATION RIGHTS, AND (II) AS TWO (2) SHARES OF STOCK IF SUCH SHARES WERE
SUBJECT TO AWARDS OTHER THAN OPTIONS OR STOCK APPRECIATION RIGHTS. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE FOLLOWING SHARES
OF STOCK SHALL NOT BE ADDED BACK TO THE SHARES AUTHORIZED FOR GRANT UNDER THIS
SECTION 3.1:  (I) SHARES OF STOCK TENDERED BY THE PARTICIPANT OR WITHHELD BY THE
COMPANY IN PAYMENT OF THE EXERCISE PRICE OF AN OPTION, (II) SHARES OF STOCK
TENDERED BY THE PARTICIPANT OR WITHHELD BY THE COMPANY TO SATISFY ANY TAX
WITHHOLDING OBLIGATION WITH RESPECT TO AN AWARD, AND (III) SHARES OF STOCK THAT
WERE SUBJECT TO A STOCK-SETTLED SAR AND WERE NOT ISSUED UPON THE NET SETTLEMENT
OR NET EXERCISE OF SUCH SAR.  TO THE EXTENT PERMITTED BY APPLICABLE LAW OR ANY
EXCHANGE RULE, SHARES OF STOCK ISSUED IN ASSUMPTION OF, OR IN SUBSTITUTION FOR,
ANY OUTSTANDING AWARDS OF ANY ENTITY ACQUIRED IN ANY FORM OF COMBINATION BY THE
COMPANY OR ANY SUBSIDIARY SHALL NOT BE COUNTED AGAINST SHARES OF STOCK AVAILABLE
FOR GRANT PURSUANT TO THIS PLAN.  NOTWITHSTANDING THE PROVISIONS OF THIS
SECTION 3.1(B), NO SHARES OF STOCK MAY AGAIN BE OPTIONED, GRANTED OR AWARDED IF
SUCH ACTION WOULD CAUSE AN INCENTIVE STOCK OPTION TO FAIL TO QUALIFY AS AN
INCENTIVE STOCK OPTION UNDER SECTION 422 OF THE CODE.


 


3.2           STOCK DISTRIBUTED.  ANY STOCK DISTRIBUTED PURSUANT TO AN AWARD MAY
CONSIST, IN WHOLE OR IN PART, OF AUTHORIZED AND UNISSUED STOCK, TREASURY STOCK
OR STOCK PURCHASED ON THE OPEN MARKET.


 


3.3           LIMITATION ON NUMBER OF SHARES SUBJECT TO AWARDS.  NOTWITHSTANDING
ANY PROVISION IN THE PLAN TO THE CONTRARY, AND SUBJECT TO ARTICLE 11, THE
MAXIMUM NUMBER OF SHARES OF STOCK WITH RESPECT TO ONE OR MORE AWARDS THAT MAY BE
GRANTED TO ANY ONE PARTICIPANT DURING A CALENDAR YEAR (MEASURED FROM THE DATE OF
ANY GRANT) SHALL BE 3,000,000 AND THE MAXIMUM AMOUNT THAT MAY BE PAID IN CASH
DURING ANY CALENDAR YEAR WITH RESPECT TO ANY PERFORMANCE-BASED AWARD (INCLUDING,
WITHOUT LIMITATION, ANY PERFORMANCE BONUS AWARD) SHALL BE $2,000,000.

 

6

--------------------------------------------------------------------------------



 


ARTICLE 4.


 


ELIGIBILITY AND PARTICIPATION


 


4.1           ELIGIBILITY.  EACH ELIGIBLE INDIVIDUAL SHALL BE ELIGIBLE TO BE
GRANTED ONE OR MORE AWARDS PURSUANT TO THE PLAN; PROVIDED, THAT INDEPENDENT
DIRECTORS SHALL BE ELIGIBLE TO BE GRANTED AWARDS IN ACCORDANCE WITH SECTION 11.1
OF THE PLAN.


 


4.2           PARTICIPATION.  SUBJECT TO THE PROVISIONS OF THE PLAN, THE
COMMITTEE MAY, FROM TIME TO TIME, SELECT FROM AMONG ALL ELIGIBLE INDIVIDUALS,
THOSE TO WHOM AWARDS SHALL BE GRANTED AND SHALL DETERMINE THE NATURE AND AMOUNT
OF EACH AWARD.  NO ELIGIBLE INDIVIDUAL SHALL HAVE ANY RIGHT TO BE GRANTED AN
AWARD PURSUANT TO THIS PLAN.


 


4.3           FOREIGN PARTICIPANTS.  NOTWITHSTANDING ANY PROVISION OF THE PLAN
TO THE CONTRARY, IN ORDER TO COMPLY WITH THE LAWS IN OTHER COUNTRIES IN WHICH
THE COMPANY AND ITS SUBSIDIARIES OPERATE OR HAVE ELIGIBLE INDIVIDUALS, THE
COMMITTEE, IN ITS SOLE DISCRETION, SHALL HAVE THE POWER AND AUTHORITY TO:
(I) DETERMINE WHICH SUBSIDIARIES SHALL BE COVERED BY THE PLAN; (II) DETERMINE
WHICH ELIGIBLE INDIVIDUALS OUTSIDE THE UNITED STATES ARE ELIGIBLE TO PARTICIPATE
IN THE PLAN; (III) MODIFY THE TERMS AND CONDITIONS OF ANY AWARD GRANTED TO
ELIGIBLE INDIVIDUALS OUTSIDE THE UNITED STATES TO COMPLY WITH APPLICABLE FOREIGN
LAWS; (IV) ESTABLISH SUBPLANS AND MODIFY EXERCISE PROCEDURES AND OTHER TERMS AND
PROCEDURES, TO THE EXTENT SUCH ACTIONS MAY BE NECESSARY OR ADVISABLE (ANY SUCH
SUBPLANS AND/OR MODIFICATIONS SHALL BE ATTACHED TO THIS PLAN AS APPENDICES);
PROVIDED, HOWEVER, THAT NO SUCH SUBPLANS AND/OR MODIFICATIONS SHALL INCREASE THE
SHARE LIMITATIONS CONTAINED IN SECTIONS 3.1 AND 3.3 OF THE PLAN; AND (V) TAKE
ANY ACTION, BEFORE OR AFTER AN AWARD IS MADE, THAT IT DEEMS ADVISABLE TO OBTAIN
APPROVAL OR COMPLY WITH ANY NECESSARY LOCAL GOVERNMENTAL REGULATORY EXEMPTIONS
OR APPROVALS.  NOTWITHSTANDING THE FOREGOING, THE COMMITTEE MAY NOT TAKE ANY
ACTIONS HEREUNDER, AND NO AWARDS SHALL BE GRANTED, THAT WOULD VIOLATE THE
EXCHANGE ACT, THE CODE, ANY SECURITIES LAW OR GOVERNING STATUTE OR ANY OTHER
APPLICABLE LAW.


 


ARTICLE 5.


 


STOCK OPTIONS


 


5.1           GENERAL.  THE COMMITTEE IS AUTHORIZED TO GRANT OPTIONS TO
PARTICIPANTS ON THE FOLLOWING TERMS AND CONDITIONS:


 


(A)           EXERCISE PRICE.  THE EXERCISE PRICE PER SHARE OF STOCK SUBJECT TO
AN OPTION SHALL BE DETERMINED BY THE COMMITTEE AND SET FORTH IN THE AWARD
AGREEMENT; PROVIDED, THAT, SUBJECT TO SECTION 5.2(D), THE EXERCISE PRICE FOR ANY
OPTION SHALL NOT BE LESS THAN 100% OF THE FAIR MARKET VALUE OF A SHARE OF STOCK
ON THE DATE OF GRANT.


 


(B)           TIME AND CONDITIONS OF EXERCISE.  THE COMMITTEE SHALL DETERMINE
THE TIME OR TIMES AT WHICH AN OPTION MAY BE EXERCISED IN WHOLE OR IN PART;
PROVIDED THAT THE TERM OF ANY OPTION GRANTED UNDER THE PLAN SHALL NOT EXCEED
SEVEN YEARS.  THE COMMITTEE SHALL ALSO DETERMINE THE PERFORMANCE OR OTHER
CONDITIONS, IF ANY, THAT MUST BE SATISFIED BEFORE ALL OR PART OF AN OPTION MAY
BE EXERCISED.

 

7

--------------------------------------------------------------------------------



 


(C)           PAYMENT.  THE COMMITTEE SHALL DETERMINE THE METHODS BY WHICH THE
EXERCISE PRICE OF AN OPTION MAY BE PAID, THE FORM OF PAYMENT, INCLUDING, WITHOUT
LIMITATION: (I) CASH, (II) SHARES OF STOCK HELD FOR SUCH PERIOD OF TIME AS MAY
BE REQUIRED BY THE COMMITTEE IN ORDER TO AVOID ADVERSE ACCOUNTING CONSEQUENCES
AND HAVING A FAIR MARKET VALUE ON THE DATE OF DELIVERY EQUAL TO THE AGGREGATE
EXERCISE PRICE OF THE OPTION OR EXERCISED PORTION THEREOF, OR (III) OTHER
PROPERTY ACCEPTABLE TO THE COMMITTEE (INCLUDING THROUGH THE DELIVERY OF A NOTICE
THAT THE PARTICIPANT HAS PLACED A MARKET SELL ORDER WITH A BROKER WITH RESPECT
TO SHARES OF STOCK THEN ISSUABLE UPON EXERCISE OF THE OPTION, AND THAT THE
BROKER HAS BEEN DIRECTED TO PAY A SUFFICIENT PORTION OF THE NET PROCEEDS OF THE
SALE TO THE COMPANY IN SATISFACTION OF THE OPTION EXERCISE PRICE; PROVIDED THAT
PAYMENT OF SUCH PROCEEDS IS THEN MADE TO THE COMPANY UPON SETTLEMENT OF SUCH
SALE), AND THE METHODS BY WHICH SHARES OF STOCK SHALL BE DELIVERED OR DEEMED TO
BE DELIVERED TO PARTICIPANTS.  NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN
TO THE CONTRARY, AFTER THE PUBLIC TRADING DATE, NO PARTICIPANT SHALL BE
PERMITTED TO PAY THE EXERCISE PRICE OF AN OPTION, OR CONTINUE ANY EXTENSION OF
CREDIT WITH RESPECT TO THE EXERCISE PRICE OF AN OPTION WITH A LOAN FROM THE
COMPANY OR A LOAN ARRANGED BY THE COMPANY IN VIOLATION OF SECTION 13(K) OF THE
EXCHANGE ACT.


 


(D)           EVIDENCE OF GRANT.  ALL OPTIONS SHALL BE EVIDENCED BY AN AWARD
AGREEMENT BETWEEN THE COMPANY AND THE PARTICIPANT.  THE AWARD AGREEMENT SHALL
INCLUDE SUCH ADDITIONAL PROVISIONS AS MAY BE SPECIFIED BY THE COMMITTEE.


 


5.2           INCENTIVE STOCK OPTIONS.  INCENTIVE STOCK OPTIONS SHALL BE GRANTED
ONLY TO EMPLOYEES AND THE TERMS OF ANY INCENTIVE STOCK OPTIONS GRANTED PURSUANT
TO THE PLAN, IN ADDITION TO THE REQUIREMENTS OF SECTION 5.1, MUST COMPLY WITH
THE PROVISIONS OF THIS SECTION 5.2.


 


(A)           EXPIRATION.  SUBJECT TO SECTION 5.2(C), AN INCENTIVE STOCK OPTION
SHALL EXPIRE AND MAY NOT BE EXERCISED TO ANY EXTENT BY ANYONE AFTER THE FIRST TO
OCCUR OF THE FOLLOWING EVENTS:


 

(I)            SEVEN YEARS FROM THE DATE IT IS GRANTED, UNLESS AN EARLIER TIME
IS SET IN THE AWARD AGREEMENT;

 

(II)           THREE MONTHS AFTER THE PARTICIPANT’S TERMINATION OF EMPLOYMENT AS
AN EMPLOYEE; AND

 

(III)          ONE YEAR AFTER THE DATE OF THE PARTICIPANT’S TERMINATION OF
EMPLOYMENT OR SERVICE ON ACCOUNT OF DISABILITY OR DEATH.  UPON THE PARTICIPANT’S
DISABILITY OR DEATH, ANY INCENTIVE STOCK OPTIONS EXERCISABLE AT THE
PARTICIPANT’S DISABILITY OR DEATH MAY BE EXERCISED BY THE PARTICIPANT’S LEGAL
REPRESENTATIVE OR REPRESENTATIVES, BY THE PERSON OR PERSONS ENTITLED TO DO SO
PURSUANT TO THE PARTICIPANT’S LAST WILL AND TESTAMENT, OR, IF THE PARTICIPANT
FAILS TO MAKE TESTAMENTARY DISPOSITION OF SUCH INCENTIVE STOCK OPTION OR DIES
INTESTATE, BY THE PERSON OR PERSONS ENTITLED TO RECEIVE THE INCENTIVE STOCK
OPTION PURSUANT TO THE APPLICABLE LAWS OF DESCENT AND DISTRIBUTION.

 


(B)           DOLLAR LIMITATION.  THE AGGREGATE FAIR MARKET VALUE (DETERMINED AS
OF THE TIME THE OPTION IS GRANTED) OF ALL SHARES OF STOCK WITH RESPECT TO WHICH
INCENTIVE STOCK OPTIONS ARE FIRST EXERCISABLE BY A PARTICIPANT IN ANY CALENDAR
YEAR MAY NOT EXCEED $100,000 OR SUCH OTHER

 

8

--------------------------------------------------------------------------------



 


LIMITATION AS IMPOSED BY SECTION 422(D) OF THE CODE, OR ANY SUCCESSOR
PROVISION.  TO THE EXTENT THAT INCENTIVE STOCK OPTIONS ARE FIRST EXERCISABLE BY
A PARTICIPANT IN EXCESS OF SUCH LIMITATION, THE EXCESS SHALL BE CONSIDERED
NON-QUALIFIED STOCK OPTIONS.


 


(C)           TEN PERCENT OWNERS.  AN INCENTIVE STOCK OPTION SHALL BE GRANTED TO
ANY INDIVIDUAL WHO, AT THE DATE OF GRANT, OWNS STOCK POSSESSING MORE THAN TEN
PERCENT OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK OF THE
COMPANY ONLY IF SUCH OPTION IS GRANTED AT A PRICE THAT IS NOT LESS THAN 110% OF
FAIR MARKET VALUE ON THE DATE OF GRANT AND THE OPTION IS EXERCISABLE FOR NO MORE
THAN FIVE YEARS FROM THE DATE OF GRANT.


 


(D)           NOTICE OF DISPOSITION.  THE PARTICIPANT SHALL GIVE THE COMPANY
PROMPT NOTICE OF ANY DISPOSITION OF SHARES OF STOCK ACQUIRED BY EXERCISE OF AN
INCENTIVE STOCK OPTION WITHIN (I) TWO YEARS FROM THE DATE OF GRANT OF SUCH
INCENTIVE STOCK OPTION OR (II) ONE YEAR AFTER THE TRANSFER OF SUCH SHARES OF
STOCK TO THE PARTICIPANT.


 


(E)           RIGHT TO EXERCISE.  DURING A PARTICIPANT’S LIFETIME, AN INCENTIVE
STOCK OPTION MAY BE EXERCISED ONLY BY THE PARTICIPANT.


 


(F)            FAILURE TO MEET REQUIREMENTS.  ANY OPTION (OR PORTION THEREOF)
PURPORTED TO BE AN INCENTIVE STOCK OPTION, WHICH, FOR ANY REASON, FAILS TO MEET
THE REQUIREMENTS OF SECTION 422 OF THE CODE SHALL BE CONSIDERED A NON-QUALIFIED
STOCK OPTION.


 


ARTICLE 6.


 


RESTRICTED STOCK AWARDS


 


6.1           GRANT OF RESTRICTED STOCK.  THE COMMITTEE IS AUTHORIZED TO MAKE
AWARDS OF RESTRICTED STOCK TO ANY PARTICIPANT SELECTED BY THE COMMITTEE IN SUCH
AMOUNTS AND SUBJECT TO SUCH TERMS AND CONDITIONS AS DETERMINED BY THE
COMMITTEE.  ALL AWARDS OF RESTRICTED STOCK SHALL BE EVIDENCED BY AN AWARD
AGREEMENT.


 


6.2           ISSUANCE AND RESTRICTIONS.  RESTRICTED STOCK SHALL BE SUBJECT TO
SUCH RESTRICTIONS ON TRANSFERABILITY AND OTHER RESTRICTIONS AS THE COMMITTEE MAY
IMPOSE (INCLUDING, WITHOUT LIMITATION, LIMITATIONS ON THE RIGHT TO VOTE
RESTRICTED STOCK OR THE RIGHT TO RECEIVE DIVIDENDS ON THE RESTRICTED STOCK). 
THESE RESTRICTIONS MAY LAPSE SEPARATELY OR IN COMBINATION AT SUCH TIMES,
PURSUANT TO SUCH CIRCUMSTANCES, IN SUCH INSTALLMENTS, OR OTHERWISE, AS THE
COMMITTEE DETERMINES AT THE TIME OF THE GRANT OF THE AWARD OR THEREAFTER.


 


6.3           FORFEITURE.  EXCEPT AS OTHERWISE DETERMINED BY THE COMMITTEE AT
THE TIME OF THE GRANT OF THE AWARD OR THEREAFTER, UPON TERMINATION OF EMPLOYMENT
OR SERVICE DURING THE APPLICABLE RESTRICTION PERIOD, RESTRICTED STOCK THAT IS AT
THAT TIME SUBJECT TO RESTRICTIONS SHALL BE FORFEITED; PROVIDED, HOWEVER, THAT
THE COMMITTEE MAY (A) PROVIDE IN ANY RESTRICTED STOCK AWARD AGREEMENT THAT
RESTRICTIONS OR FORFEITURE CONDITIONS RELATING TO RESTRICTED STOCK WILL BE
WAIVED IN WHOLE OR IN PART IN THE EVENT OF TERMINATIONS RESULTING FROM SPECIFIED
CAUSES, AND (B) IN OTHER CASES WAIVE IN WHOLE OR IN PART RESTRICTIONS OR
FORFEITURE CONDITIONS RELATING TO RESTRICTED STOCK.


 


6.4           CERTIFICATES FOR RESTRICTED STOCK.  RESTRICTED STOCK GRANTED
PURSUANT TO THE PLAN MAY BE EVIDENCED IN SUCH MANNER AS THE COMMITTEE SHALL
DETERMINE.  IF CERTIFICATES REPRESENTING

 

9

--------------------------------------------------------------------------------



 


SHARES OF RESTRICTED STOCK ARE REGISTERED IN THE NAME OF THE PARTICIPANT,
CERTIFICATES MUST BEAR AN APPROPRIATE LEGEND REFERRING TO THE TERMS, CONDITIONS,
AND RESTRICTIONS APPLICABLE TO SUCH RESTRICTED STOCK, AND THE COMPANY MAY, AT
ITS DISCRETION, RETAIN PHYSICAL POSSESSION OF THE CERTIFICATE UNTIL SUCH TIME AS
ALL APPLICABLE RESTRICTIONS LAPSE.


 


ARTICLE 7.


 


STOCK APPRECIATION RIGHTS


 


7.1           GRANT OF STOCK APPRECIATION RIGHTS.


 


(A)           A STOCK APPRECIATION RIGHT MAY BE GRANTED TO ANY PARTICIPANT
SELECTED BY THE COMMITTEE.  A STOCK APPRECIATION RIGHT SHALL BE SUBJECT TO SUCH
TERMS AND CONDITIONS NOT INCONSISTENT WITH THE PLAN AS THE COMMITTEE SHALL
IMPOSE AND SHALL BE EVIDENCED BY AN AWARD AGREEMENT; PROVIDED, HOWEVER, THAT THE
TERM OF A STOCK APPRECIATION RIGHT SHALL NOT EXCEED SEVEN YEARS FROM THE DATE IT
IS GRANTED.


 


(B)           A STOCK APPRECIATION RIGHT SHALL ENTITLE THE PARTICIPANT (OR OTHER
PERSON ENTITLED TO EXERCISE THE STOCK APPRECIATION RIGHT PURSUANT TO THE PLAN)
TO EXERCISE ALL OR A SPECIFIED PORTION OF THE STOCK APPRECIATION RIGHT (TO THE
EXTENT THEN EXERCISABLE PURSUANT TO ITS TERMS) AND TO RECEIVE FROM THE COMPANY
AN AMOUNT EQUAL TO THE PRODUCT OF (I) THE EXCESS OF (A) THE FAIR MARKET VALUE OF
THE STOCK ON THE DATE THE STOCK APPRECIATION RIGHT IS EXERCISED OVER (B) THE
FAIR MARKET VALUE OF THE STOCK ON THE DATE THE STOCK APPRECIATION RIGHT WAS
GRANTED AND (II) THE NUMBER OF SHARES OF STOCK WITH RESPECT TO WHICH THE STOCK
APPRECIATION RIGHT IS EXERCISED, SUBJECT TO ANY LIMITATIONS THE COMMITTEE MAY
IMPOSE.


 


7.2           PAYMENT AND LIMITATIONS ON EXERCISE.


 


(A)           SUBJECT TO SECTION 7.2(B), PAYMENT OF THE AMOUNTS DETERMINED UNDER
SECTIONS 7.1(B) ABOVE SHALL BE IN CASH, IN STOCK (BASED ON ITS FAIR MARKET VALUE
AS OF THE DATE THE STOCK APPRECIATION RIGHT IS EXERCISED) OR A COMBINATION OF
BOTH, AS DETERMINED BY THE COMMITTEE IN THE AWARD AGREEMENT.


 


(B)           TO THE EXTENT ANY PAYMENT UNDER SECTION 7.1(B) IS EFFECTED IN
STOCK, IT SHALL BE MADE SUBJECT TO SATISFACTION OF ALL PROVISIONS OF ARTICLE 5
ABOVE PERTAINING TO OPTIONS.


 


ARTICLE 8.


 


OTHER TYPES OF AWARDS


 


8.1           PERFORMANCE SHARE AWARDS.  ANY PARTICIPANT SELECTED BY THE
COMMITTEE MAY BE GRANTED ONE OR MORE PERFORMANCE SHARE AWARDS WHICH SHALL BE
DENOMINATED IN A NUMBER OF SHARES OF STOCK AND WHICH MAY BE LINKED TO ANY ONE OR
MORE OF THE PERFORMANCE CRITERIA OR OTHER SPECIFIC PERFORMANCE CRITERIA
DETERMINED APPROPRIATE BY THE COMMITTEE, IN EACH CASE ON A SPECIFIED DATE OR
DATES OR OVER ANY PERIOD OR PERIODS DETERMINED BY THE COMMITTEE.  IN MAKING SUCH
DETERMINATIONS, THE COMMITTEE SHALL CONSIDER (AMONG SUCH OTHER FACTORS AS IT
DEEMS RELEVANT IN LIGHT OF THE SPECIFIC TYPE OF AWARD) THE CONTRIBUTIONS,
RESPONSIBILITIES AND OTHER COMPENSATION OF THE PARTICULAR PARTICIPANT.

 

10

--------------------------------------------------------------------------------



 


8.2           PERFORMANCE STOCK UNITS.  ANY PARTICIPANT SELECTED BY THE
COMMITTEE MAY BE GRANTED ONE OR MORE PERFORMANCE STOCK UNIT AWARDS WHICH SHALL
BE DENOMINATED IN UNIT EQUIVALENT OF SHARES OF STOCK AND/OR UNITS OF VALUE
INCLUDING DOLLAR VALUE OF SHARES OF STOCK AND WHICH MAY BE LINKED TO ANY ONE OR
MORE OF THE PERFORMANCE CRITERIA OR OTHER SPECIFIC PERFORMANCE CRITERIA
DETERMINED APPROPRIATE BY THE COMMITTEE, IN EACH CASE ON A SPECIFIED DATE OR
DATES OR OVER ANY PERIOD OR PERIODS DETERMINED BY THE COMMITTEE.  IN MAKING SUCH
DETERMINATIONS, THE COMMITTEE SHALL CONSIDER (AMONG SUCH OTHER FACTORS AS IT
DEEMS RELEVANT IN LIGHT OF THE SPECIFIC TYPE OF AWARD) THE CONTRIBUTIONS,
RESPONSIBILITIES AND OTHER COMPENSATION OF THE PARTICULAR PARTICIPANT.


 


8.3           DIVIDEND EQUIVALENTS.


 


(A)           ANY PARTICIPANT SELECTED BY THE COMMITTEE MAY BE GRANTED DIVIDEND
EQUIVALENTS BASED ON THE DIVIDENDS DECLARED ON THE SHARES OF STOCK THAT ARE
SUBJECT TO ANY AWARD, TO BE CREDITED AS OF DIVIDEND PAYMENT DATES, DURING THE
PERIOD BETWEEN THE DATE THE AWARD IS GRANTED AND THE DATE THE AWARD IS
EXERCISED, VESTS OR EXPIRES, AS DETERMINED BY THE COMMITTEE.  SUCH DIVIDEND
EQUIVALENTS SHALL BE CONVERTED TO CASH OR ADDITIONAL SHARES OF STOCK BY SUCH
FORMULA AND AT SUCH TIME AND SUBJECT TO SUCH LIMITATIONS AS MAY BE DETERMINED BY
THE COMMITTEE.


 


(B)           DIVIDEND EQUIVALENTS GRANTED WITH RESPECT TO OPTIONS OR SARS THAT
ARE INTENDED TO BE QUALIFIED PERFORMANCE-BASED COMPENSATION SHALL BE PAYABLE,
WITH RESPECT TO PRE-EXERCISE PERIODS, REGARDLESS OF WHETHER SUCH OPTION OR SAR
IS SUBSEQUENTLY EXERCISED.


 


8.4           STOCK PAYMENTS.  ANY PARTICIPANT SELECTED BY THE COMMITTEE MAY
RECEIVE STOCK PAYMENTS IN THE MANNER DETERMINED FROM TIME TO TIME BY THE
COMMITTEE.  THE NUMBER OF SHARES SHALL BE DETERMINED BY THE COMMITTEE AND MAY BE
BASED UPON THE PERFORMANCE CRITERIA OR OTHER SPECIFIC PERFORMANCE CRITERIA
DETERMINED APPROPRIATE BY THE COMMITTEE, DETERMINED ON THE DATE SUCH STOCK
PAYMENT IS MADE OR ON ANY DATE THEREAFTER.


 


8.5           DEFERRED STOCK.  ANY PARTICIPANT SELECTED BY THE COMMITTEE MAY BE
GRANTED AN AWARD OF DEFERRED STOCK IN THE MANNER DETERMINED FROM TIME TO TIME BY
THE COMMITTEE.  THE NUMBER OF SHARES OF DEFERRED STOCK SHALL BE DETERMINED BY
THE COMMITTEE AND MAY BE LINKED TO THE PERFORMANCE CRITERIA OR OTHER SPECIFIC
PERFORMANCE CRITERIA DETERMINED TO BE APPROPRIATE BY THE COMMITTEE, IN EACH CASE
ON A SPECIFIED DATE OR DATES OR OVER ANY PERIOD OR PERIODS DETERMINED BY THE
COMMITTEE.  STOCK UNDERLYING A DEFERRED STOCK AWARD WILL NOT BE ISSUED UNTIL THE
DEFERRED STOCK AWARD HAS VESTED, PURSUANT TO A VESTING SCHEDULE OR PERFORMANCE
CRITERIA SET BY THE COMMITTEE.  UNLESS OTHERWISE PROVIDED BY THE COMMITTEE, A
PARTICIPANT AWARDED DEFERRED STOCK SHALL HAVE NO RIGHTS AS A COMPANY STOCKHOLDER
WITH RESPECT TO SUCH DEFERRED STOCK UNTIL SUCH TIME AS THE DEFERRED STOCK AWARD
HAS VESTED AND THE STOCK UNDERLYING THE DEFERRED STOCK AWARD HAS BEEN ISSUED.


 


8.6           RESTRICTED STOCK UNITS.  THE COMMITTEE IS AUTHORIZED TO MAKE
AWARDS OF RESTRICTED STOCK UNITS TO ANY PARTICIPANT SELECTED BY THE COMMITTEE IN
SUCH AMOUNTS AND SUBJECT TO SUCH TERMS AND CONDITIONS AS DETERMINED BY THE
COMMITTEE.  AT THE TIME OF GRANT, THE COMMITTEE SHALL SPECIFY THE DATE OR DATES
ON WHICH THE RESTRICTED STOCK UNITS SHALL BECOME FULLY VESTED AND
NONFORFEITABLE, AND MAY SPECIFY SUCH CONDITIONS TO VESTING AS IT DEEMS
APPROPRIATE. 

 

11

--------------------------------------------------------------------------------



 


AT THE TIME OF GRANT, THE COMMITTEE SHALL SPECIFY THE MATURITY DATE APPLICABLE
TO EACH GRANT OF RESTRICTED STOCK UNITS WHICH SHALL BE NO EARLIER THAN THE
VESTING DATE OR DATES OF THE AWARD AND MAY BE DETERMINED AT THE ELECTION OF THE
GRANTEE.  ON THE MATURITY DATE, THE COMPANY SHALL, SUBJECT TO SECTION 10.5(B), 
TRANSFER TO THE PARTICIPANT ONE UNRESTRICTED, FULLY TRANSFERABLE SHARE OF STOCK
FOR EACH RESTRICTED STOCK UNIT SCHEDULED TO BE PAID OUT ON SUCH DATE AND NOT
PREVIOUSLY FORFEITED.


 


8.7           PERFORMANCE BONUS AWARDS.  ANY PARTICIPANT SELECTED BY THE
COMMITTEE MAY BE GRANTED ONE OR MORE PERFORMANCE-BASED AWARDS IN THE FORM OF A
CASH BONUS (A “PERFORMANCE BONUS AWARD”) PAYABLE UPON THE ATTAINMENT OF
PERFORMANCE GOALS THAT ARE ESTABLISHED BY THE COMMITTEE AND RELATE TO ONE OR
MORE OF THE PERFORMANCE CRITERIA, IN EACH CASE ON A SPECIFIED DATE OR DATES OR
OVER ANY PERIOD OR PERIODS DETERMINED BY THE COMMITTEE.  ANY SUCH PERFORMANCE
BONUS AWARD PAID TO A COVERED EMPLOYEE SHALL BE BASED UPON OBJECTIVELY
DETERMINABLE BONUS FORMULAS ESTABLISHED IN ACCORDANCE WITH ARTICLE 9.


 


8.8           TERM.  EXCEPT AS OTHERWISE PROVIDED HEREIN, THE TERM OF ANY AWARD
OF  PERFORMANCE SHARES, PERFORMANCE STOCK UNITS, DIVIDEND EQUIVALENTS, STOCK
PAYMENTS, DEFERRED STOCK OR RESTRICTED STOCK UNITS SHALL BE SET BY THE COMMITTEE
IN ITS DISCRETION.


 


8.9           EXERCISE OR PURCHASE PRICE.  THE COMMITTEE MAY ESTABLISH THE
EXERCISE OR PURCHASE PRICE, IF ANY, OF ANY AWARD OF PERFORMANCE SHARES,
PERFORMANCE STOCK UNITS, DEFERRED STOCK, STOCK PAYMENTS OR RESTRICTED STOCK
UNITS; PROVIDED, HOWEVER, THAT SUCH PRICE SHALL NOT BE LESS THAN THE PAR VALUE
OF A SHARE OF STOCK ON THE DATE OF GRANT, UNLESS OTHERWISE PERMITTED BY
APPLICABLE STATE LAW.


 


8.10         EXERCISE UPON TERMINATION OF EMPLOYMENT OR SERVICE.  AN AWARD OF
PERFORMANCE SHARES, PERFORMANCE STOCK UNITS, DIVIDEND EQUIVALENTS, DEFERRED
STOCK, STOCK PAYMENTS AND RESTRICTED STOCK UNITS SHALL ONLY BE EXERCISABLE OR
PAYABLE WHILE THE PARTICIPANT IS AN EMPLOYEE, CONSULTANT OR A MEMBER OF THE
BOARD, AS APPLICABLE; PROVIDED, HOWEVER, THAT THE COMMITTEE IN ITS SOLE AND
ABSOLUTE DISCRETION MAY PROVIDE THAT AN AWARD OF PERFORMANCE SHARES, PERFORMANCE
STOCK UNITS, DIVIDEND EQUIVALENTS, STOCK PAYMENTS, DEFERRED STOCK OR RESTRICTED
STOCK UNITS MAY BE EXERCISED OR PAID SUBSEQUENT TO A TERMINATION OF EMPLOYMENT
OR SERVICE, AS APPLICABLE, OR FOLLOWING A CHANGE IN CONTROL OF THE COMPANY, OR
BECAUSE OF THE PARTICIPANT’S RETIREMENT, DEATH OR DISABILITY, OR OTHERWISE;
PROVIDED, HOWEVER, THAT ANY SUCH PROVISION WITH RESPECT TO PERFORMANCE SHARES OR
PERFORMANCE STOCK UNITS SHALL BE SUBJECT TO THE REQUIREMENTS OF
SECTION 162(M) OF THE CODE THAT APPLY TO QUALIFIED PERFORMANCE-BASED
COMPENSATION.


 


8.11         FORM OF PAYMENT.  PAYMENTS WITH RESPECT TO ANY AWARDS GRANTED UNDER
THIS ARTICLE 8 SHALL BE MADE IN CASH, IN STOCK OR A COMBINATION OF BOTH, AS
DETERMINED BY THE COMMITTEE.


 


8.12         AWARD AGREEMENT.  ALL AWARDS UNDER THIS ARTICLE 8 SHALL BE SUBJECT
TO SUCH ADDITIONAL TERMS AND CONDITIONS AS DETERMINED BY THE COMMITTEE AND SHALL
BE EVIDENCED BY AN AWARD AGREEMENT.

 

12

--------------------------------------------------------------------------------


 


ARTICLE 9.


 


PERFORMANCE-BASED AWARDS


 


9.1           PURPOSE.  THE PURPOSE OF THIS ARTICLE 9 IS TO PROVIDE THE
COMMITTEE THE ABILITY TO QUALIFY AWARDS OTHER THAN OPTIONS AND SARS AND THAT ARE
GRANTED PURSUANT TO ARTICLES 6  AND 8 AS QUALIFIED PERFORMANCE-BASED
COMPENSATION.  IF THE COMMITTEE, IN ITS DISCRETION, DECIDES TO GRANT A
PERFORMANCE-BASED AWARD TO A COVERED EMPLOYEE, THE PROVISIONS OF THIS ARTICLE 9
SHALL CONTROL OVER ANY CONTRARY PROVISION CONTAINED IN ARTICLES 6 OR 8;
PROVIDED, HOWEVER, THAT THE COMMITTEE MAY IN ITS DISCRETION GRANT AWARDS TO
COVERED EMPLOYEES THAT ARE BASED ON PERFORMANCE CRITERIA OR PERFORMANCE GOALS
BUT THAT DO NOT SATISFY THE REQUIREMENTS OF THIS ARTICLE 9.


 


9.2           APPLICABILITY.  THIS ARTICLE 9 SHALL APPLY ONLY TO THOSE COVERED
EMPLOYEES SELECTED BY THE COMMITTEE TO RECEIVE PERFORMANCE-BASED AWARDS.  THE
DESIGNATION OF A COVERED EMPLOYEE AS A PARTICIPANT FOR A PERFORMANCE PERIOD
SHALL NOT IN ANY MANNER ENTITLE THE PARTICIPANT TO RECEIVE AN AWARD FOR THE
PERIOD.  MOREOVER, DESIGNATION OF A COVERED EMPLOYEE AS A PARTICIPANT FOR A
PARTICULAR PERFORMANCE PERIOD SHALL NOT REQUIRE DESIGNATION OF SUCH COVERED
EMPLOYEE AS A PARTICIPANT IN ANY SUBSEQUENT PERFORMANCE PERIOD AND DESIGNATION
OF ONE COVERED EMPLOYEE AS A PARTICIPANT SHALL NOT REQUIRE DESIGNATION OF ANY
OTHER COVERED EMPLOYEES AS A PARTICIPANT IN SUCH PERIOD OR IN ANY OTHER PERIOD.


 


9.3           PROCEDURES WITH RESPECT TO PERFORMANCE-BASED AWARDS.  TO THE
EXTENT NECESSARY TO COMPLY WITH THE QUALIFIED PERFORMANCE-BASED COMPENSATION
REQUIREMENTS OF SECTION 162(M)(4)(C) OF THE CODE, WITH RESPECT TO ANY AWARD
GRANTED UNDER ARTICLES 6 OR 8 WHICH MAY BE GRANTED TO ONE OR MORE COVERED
EMPLOYEES, NO LATER THAN NINETY (90) DAYS FOLLOWING THE COMMENCEMENT OF ANY
FISCAL YEAR IN QUESTION OR ANY OTHER DESIGNATED FISCAL PERIOD OR PERIOD OF
SERVICE (OR SUCH OTHER TIME AS MAY BE REQUIRED OR PERMITTED BY SECTION 162(M) OF
THE CODE), THE COMMITTEE SHALL, IN WRITING, (A) DESIGNATE ONE OR MORE COVERED
EMPLOYEES, (B) SELECT THE PERFORMANCE CRITERIA APPLICABLE TO THE PERFORMANCE
PERIOD, (C) ESTABLISH THE PERFORMANCE GOALS, AND AMOUNTS OF SUCH AWARDS, AS
APPLICABLE, WHICH MAY BE EARNED FOR SUCH PERFORMANCE PERIOD, AND (D) SPECIFY THE
RELATIONSHIP BETWEEN PERFORMANCE CRITERIA AND THE PERFORMANCE GOALS AND THE
AMOUNTS OF SUCH AWARDS, AS APPLICABLE, TO BE EARNED BY EACH COVERED EMPLOYEE FOR
SUCH PERFORMANCE PERIOD.  FOLLOWING THE COMPLETION OF EACH PERFORMANCE PERIOD,
THE COMMITTEE SHALL CERTIFY IN WRITING WHETHER THE APPLICABLE PERFORMANCE GOALS
HAVE BEEN ACHIEVED FOR SUCH PERFORMANCE PERIOD.  IN DETERMINING THE AMOUNT
EARNED BY A COVERED EMPLOYEE, THE COMMITTEE SHALL HAVE THE RIGHT TO REDUCE OR
ELIMINATE (BUT NOT TO INCREASE) THE AMOUNT PAYABLE AT A GIVEN LEVEL OF
PERFORMANCE TO TAKE INTO ACCOUNT ADDITIONAL FACTORS THAT THE COMMITTEE MAY DEEM
RELEVANT TO THE ASSESSMENT OF INDIVIDUAL OR CORPORATE PERFORMANCE FOR THE
PERFORMANCE PERIOD.


 


9.4           PAYMENT OF PERFORMANCE-BASED AWARDS.  UNLESS OTHERWISE PROVIDED IN
THE APPLICABLE AWARD AGREEMENT, A PARTICIPANT MUST BE EMPLOYED BY THE COMPANY OR
A SUBSIDIARY ON THE DAY A PERFORMANCE-BASED AWARD FOR SUCH PERFORMANCE PERIOD IS
PAID TO THE PARTICIPANT.  FURTHERMORE, A PARTICIPANT SHALL BE ELIGIBLE TO
RECEIVE PAYMENT PURSUANT TO A PERFORMANCE-BASED AWARD FOR A PERFORMANCE PERIOD
ONLY IF THE PERFORMANCE GOALS FOR SUCH PERIOD ARE ACHIEVED.  IN DETERMINING THE
AMOUNT EARNED UNDER A PERFORMANCE-BASED AWARD, THE COMMITTEE MAY REDUCE

 

13

--------------------------------------------------------------------------------


 


OR ELIMINATE THE AMOUNT OF THE PERFORMANCE-BASED AWARD EARNED FOR THE
PERFORMANCE PERIOD, IF IN ITS SOLE AND ABSOLUTE DISCRETION, SUCH REDUCTION OR
ELIMINATION IS APPROPRIATE.


 


9.5           ADDITIONAL LIMITATIONS.  NOTWITHSTANDING ANY OTHER PROVISION OF
THE PLAN, ANY AWARD WHICH IS GRANTED TO A COVERED EMPLOYEE AND IS INTENDED TO
CONSTITUTE QUALIFIED PERFORMANCE-BASED COMPENSATION SHALL BE SUBJECT TO ANY
ADDITIONAL LIMITATIONS SET FORTH IN SECTION 162(M) OF THE CODE (INCLUDING ANY
AMENDMENT TO SECTION 162(M) OF THE CODE) OR ANY REGULATIONS OR RULINGS ISSUED
THEREUNDER THAT ARE REQUIREMENTS FOR QUALIFICATION AS QUALIFIED
PERFORMANCE-BASED COMPENSATION AS DESCRIBED IN SECTION 162(M)(4)(C) OF THE CODE,
AND THE PLAN SHALL BE DEEMED AMENDED TO THE EXTENT NECESSARY TO CONFORM TO SUCH
REQUIREMENTS.


 


ARTICLE 10.


 


PROVISIONS APPLICABLE TO AWARDS


 


10.1         STAND-ALONE AND TANDEM AWARDS.  AWARDS GRANTED PURSUANT TO THE PLAN
MAY, IN THE DISCRETION OF THE COMMITTEE, BE GRANTED EITHER ALONE, IN ADDITION
TO, OR IN TANDEM WITH, ANY OTHER AWARD GRANTED PURSUANT TO THE PLAN. AWARDS
GRANTED IN ADDITION TO OR IN TANDEM WITH OTHER AWARDS MAY BE GRANTED EITHER AT
THE SAME TIME AS OR AT A DIFFERENT TIME FROM THE GRANT OF SUCH OTHER AWARDS.


 


10.2         AWARD AGREEMENT.  AWARDS UNDER THE PLAN SHALL BE EVIDENCED BY AWARD
AGREEMENTS THAT SET FORTH THE TERMS, CONDITIONS AND LIMITATIONS FOR EACH AWARD
WHICH MAY INCLUDE THE TERM OF AN AWARD, THE PROVISIONS APPLICABLE IN THE EVENT
THE PARTICIPANT’S EMPLOYMENT OR SERVICE TERMINATES, AND THE COMPANY’S AUTHORITY
TO UNILATERALLY OR BILATERALLY AMEND, MODIFY, SUSPEND, CANCEL OR RESCIND AN
AWARD.


 


10.3         LIMITS ON TRANSFER.  NO RIGHT OR INTEREST OF A PARTICIPANT IN ANY
AWARD MAY BE PLEDGED, ENCUMBERED, OR HYPOTHECATED TO OR IN FAVOR OF ANY PARTY
OTHER THAN THE COMPANY OR A SUBSIDIARY, OR SHALL BE SUBJECT TO ANY LIEN,
OBLIGATION, OR LIABILITY OF SUCH PARTICIPANT TO ANY OTHER PARTY OTHER THAN THE
COMPANY OR A SUBSIDIARY.  EXCEPT AS OTHERWISE PROVIDED BY THE COMMITTEE, NO
AWARD SHALL BE ASSIGNED, TRANSFERRED, OR OTHERWISE DISPOSED OF BY A PARTICIPANT
OTHER THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION.  THE COMMITTEE BY
EXPRESS PROVISION IN THE AWARD OR AN AMENDMENT THERETO MAY PERMIT AN AWARD
(OTHER THAN AN INCENTIVE STOCK OPTION) TO BE TRANSFERRED TO, EXERCISED BY AND
PAID TO CERTAIN PERSONS OR ENTITIES RELATED TO THE PARTICIPANT, INCLUDING BUT
NOT LIMITED TO MEMBERS OF THE PARTICIPANT’S FAMILY, CHARITABLE INSTITUTIONS, OR
TRUSTS OR OTHER ENTITIES WHOSE BENEFICIARIES OR BENEFICIAL OWNERS ARE MEMBERS OF
THE PARTICIPANT’S FAMILY AND/OR CHARITABLE INSTITUTIONS, OR TO SUCH OTHER
PERSONS OR ENTITIES AS MAY BE EXPRESSLY APPROVED BY THE COMMITTEE, PURSUANT TO
SUCH CONDITIONS AND PROCEDURES AS THE COMMITTEE MAY ESTABLISH.  ANY PERMITTED
TRANSFER SHALL BE SUBJECT TO THE CONDITION THAT THE COMMITTEE RECEIVE EVIDENCE
SATISFACTORY TO IT THAT THE TRANSFER IS BEING MADE FOR ESTATE AND/OR TAX
PLANNING PURPOSES (OR TO A “BLIND TRUST” IN CONNECTION WITH THE PARTICIPANT’S
TERMINATION OF EMPLOYMENT OR SERVICE WITH THE COMPANY OR A SUBSIDIARY TO ASSUME
A POSITION WITH A GOVERNMENTAL, CHARITABLE, EDUCATIONAL OR SIMILAR NON-PROFIT
INSTITUTION) AND ON A BASIS CONSISTENT WITH THE COMPANY’S LAWFUL ISSUE OF
SECURITIES.

 

14

--------------------------------------------------------------------------------


 


10.4         BENEFICIARIES.  NOTWITHSTANDING SECTION 10.3, A PARTICIPANT MAY, IN
THE MANNER DETERMINED BY THE COMMITTEE, DESIGNATE A BENEFICIARY TO EXERCISE THE
RIGHTS OF THE PARTICIPANT AND TO RECEIVE ANY DISTRIBUTION WITH RESPECT TO ANY
AWARD UPON THE PARTICIPANT’S DEATH.  A BENEFICIARY, LEGAL GUARDIAN, LEGAL
REPRESENTATIVE, OR OTHER PERSON CLAIMING ANY RIGHTS PURSUANT TO THE PLAN IS
SUBJECT TO ALL TERMS AND CONDITIONS OF THE PLAN AND ANY AWARD AGREEMENT
APPLICABLE TO THE PARTICIPANT, EXCEPT TO THE EXTENT THE PLAN AND AWARD AGREEMENT
OTHERWISE PROVIDE, AND TO ANY ADDITIONAL RESTRICTIONS DEEMED NECESSARY OR
APPROPRIATE BY THE COMMITTEE.  IF THE PARTICIPANT IS MARRIED AND RESIDES IN A
COMMUNITY PROPERTY STATE, A DESIGNATION OF A PERSON OTHER THAN THE PARTICIPANT’S
SPOUSE AS HIS OR HER BENEFICIARY WITH RESPECT TO MORE THAN 50% OF THE
PARTICIPANT’S INTEREST IN THE AWARD SHALL NOT BE EFFECTIVE WITHOUT THE PRIOR
WRITTEN CONSENT OF THE PARTICIPANT’S SPOUSE.  IF NO BENEFICIARY HAS BEEN
DESIGNATED OR SURVIVES THE PARTICIPANT, PAYMENT SHALL BE MADE TO THE PERSON
ENTITLED THERETO PURSUANT TO THE PARTICIPANT’S WILL OR THE LAWS OF DESCENT AND
DISTRIBUTION.  SUBJECT TO THE FOREGOING, A BENEFICIARY DESIGNATION MAY BE
CHANGED OR REVOKED BY A PARTICIPANT AT ANY TIME PROVIDED THE CHANGE OR
REVOCATION IS FILED WITH THE COMMITTEE.


 


10.5         STOCK CERTIFICATES; BOOK ENTRY PROCEDURES.


 


(A)           NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE COMPANY SHALL
NOT BE REQUIRED TO ISSUE OR DELIVER ANY CERTIFICATES EVIDENCING SHARES OF STOCK
PURSUANT TO THE EXERCISE OF ANY AWARD, UNLESS AND UNTIL THE BOARD HAS
DETERMINED, WITH ADVICE OF COUNSEL, THAT THE ISSUANCE AND DELIVERY OF SUCH
CERTIFICATES IS IN COMPLIANCE WITH ALL APPLICABLE LAWS, REGULATIONS OF
GOVERNMENTAL AUTHORITIES AND, IF APPLICABLE, THE REQUIREMENTS OF ANY EXCHANGE ON
WHICH THE SHARES OF STOCK ARE LISTED OR TRADED.  ALL STOCK CERTIFICATES
DELIVERED PURSUANT TO THE PLAN ARE SUBJECT TO ANY STOP-TRANSFER ORDERS AND OTHER
RESTRICTIONS AS THE COMMITTEE DEEMS NECESSARY OR ADVISABLE TO COMPLY WITH
FEDERAL, STATE, OR FOREIGN JURISDICTION, SECURITIES OR OTHER LAWS, RULES AND
REGULATIONS AND THE RULES OF ANY NATIONAL SECURITIES EXCHANGE OR AUTOMATED
QUOTATION SYSTEM ON WHICH THE STOCK IS LISTED, QUOTED, OR TRADED.  THE COMMITTEE
MAY PLACE LEGENDS ON ANY STOCK CERTIFICATE TO REFERENCE RESTRICTIONS APPLICABLE
TO THE STOCK.  IN ADDITION TO THE TERMS AND CONDITIONS PROVIDED HEREIN, THE
BOARD MAY REQUIRE THAT A PARTICIPANT MAKE SUCH REASONABLE COVENANTS, AGREEMENTS,
AND REPRESENTATIONS AS THE BOARD, IN ITS DISCRETION, DEEMS ADVISABLE IN ORDER TO
COMPLY WITH ANY SUCH LAWS, REGULATIONS, OR REQUIREMENTS. THE COMMITTEE SHALL
HAVE THE RIGHT TO REQUIRE ANY PARTICIPANT TO COMPLY WITH ANY TIMING OR OTHER
RESTRICTIONS WITH RESPECT TO THE SETTLEMENT OR EXERCISE OF ANY AWARD, INCLUDING
A WINDOW-PERIOD LIMITATION, AS MAY BE IMPOSED IN THE DISCRETION OF THE
COMMITTEE.


 


(B)           NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN, UNLESS OTHERWISE
DETERMINED BY THE COMMITTEE OR REQUIRED BY ANY APPLICABLE LAW, RULE OR
REGULATION, THE COMPANY SHALL NOT DELIVER TO ANY PARTICIPANT CERTIFICATES
EVIDENCING SHARES OF STOCK ISSUED IN CONNECTION WITH ANY AWARD AND INSTEAD SUCH
SHARES OF STOCK SHALL BE RECORDED IN THE BOOKS OF THE COMPANY (OR, AS
APPLICABLE, ITS TRANSFER AGENT OR STOCK PLAN ADMINISTRATOR).


 


10.6         PAPERLESS EXERCISE.  IN THE EVENT THAT THE COMPANY ESTABLISHES, FOR
ITSELF OR USING THE SERVICES OF A THIRD PARTY, AN AUTOMATED SYSTEM FOR THE
EXERCISE OF AWARDS, SUCH AS A SYSTEM USING AN INTERNET WEBSITE OR INTERACTIVE
VOICE RESPONSE, THEN THE PAPERLESS EXERCISE OF AWARDS BY A PARTICIPANT MAY BE
PERMITTED THROUGH THE USE OF SUCH AN AUTOMATED SYSTEM.

 

15

--------------------------------------------------------------------------------



 


ARTICLE 11.


 


CHANGES IN CAPITAL STRUCTURE


 


11.1         GRANTS OF AWARDS TO INDEPENDENT DIRECTORS.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, THE GRANT OF ANY AWARD TO AN INDEPENDENT
DIRECTOR SHALL BE MADE BY THE BOARD PURSUANT TO A WRITTEN POLICY OR PROGRAM
RECOMMENDED BY THE COMPENSATION COMMITTEE OF THE BOARD (OR ANY OTHER COMMITTEE
OF THE BOARD ASSUMING SUCH RESPONSIBILITIES) AND APPROVED BY THE BOARD (THE
“INDEPENDENT DIRECTOR EQUITY COMPENSATION POLICY”) IN ITS DISCRETION.  THE
INDEPENDENT DIRECTOR EQUITY COMPENSATION POLICY SHALL SET FORTH THE TYPE OF
AWARD(S) TO BE GRANTED TO INDEPENDENT DIRECTORS, THE NUMBER OF SHARES OF STOCK
TO BE SUBJECT TO INDEPENDENT DIRECTOR AWARDS, THE CONDITIONS ON WHICH SUCH
AWARDS SHALL BE GRANTED, BECOME EXERCISABLE AND/OR PAYABLE AND EXPIRE, AND SUCH
OTHER TERMS AND CONDITIONS AS MAY BE SET FORTH IN THE INDEPENDENT DIRECTOR
EQUITY COMPENSATION POLICY AND DETERMINED BY THE COMPENSATION COMMITTEE OF THE
BOARD (OR SUCH OTHER COMMITTEE) IN ITS DISCRETION.


 


11.2         ADJUSTMENTS.


 


(A)           IN THE EVENT OF ANY STOCK DIVIDEND, STOCK SPLIT, COMBINATION OR
EXCHANGE OF SHARES, MERGER, CONSOLIDATION, SPIN-OFF, RECAPITALIZATION OR OTHER
DISTRIBUTION (OTHER THAN NORMAL CASH DIVIDENDS) OF COMPANY ASSETS TO
STOCKHOLDERS, OR ANY OTHER CHANGE AFFECTING THE SHARES OF STOCK OR THE SHARE
PRICE OF THE STOCK, THE COMMITTEE SHALL MAKE SUCH PROPORTIONATE ADJUSTMENTS, IF
ANY, AS THE COMMITTEE IN ITS DISCRETION MAY DEEM APPROPRIATE TO REFLECT SUCH
CHANGE WITH RESPECT TO (A) THE AGGREGATE NUMBER AND KIND OF SHARES THAT MAY BE
ISSUED UNDER THE PLAN (INCLUDING, BUT NOT LIMITED TO, ADJUSTMENTS OF THE
LIMITATIONS IN SECTIONS 3.1 AND 3.3); (B) THE TERMS AND CONDITIONS OF ANY
OUTSTANDING AWARDS (INCLUDING, WITHOUT LIMITATION, ANY APPLICABLE PERFORMANCE
TARGETS OR CRITERIA WITH RESPECT THERETO); AND (C) THE GRANT OR EXERCISE PRICE
PER SHARE FOR ANY OUTSTANDING AWARDS UNDER THE PLAN.  ANY ADJUSTMENT AFFECTING
AN AWARD INTENDED AS QUALIFIED PERFORMANCE-BASED COMPENSATION SHALL BE MADE
CONSISTENT WITH THE REQUIREMENTS OF SECTION 162(M) OF THE CODE.


 


(B)           IN THE EVENT OF ANY TRANSACTION OR EVENT DESCRIBED IN SECTION 11.2
OR ANY UNUSUAL OR NONRECURRING TRANSACTIONS OR EVENTS AFFECTING THE COMPANY, ANY
AFFILIATE OF THE COMPANY, OR THE FINANCIAL STATEMENTS OF THE COMPANY OR ANY
AFFILIATE, OR OF CHANGES IN APPLICABLE LAWS, REGULATIONS OR ACCOUNTING
PRINCIPLES, THE COMMITTEE, IN ITS SOLE AND ABSOLUTE DISCRETION, AND ON SUCH
TERMS AND CONDITIONS AS IT DEEMS APPROPRIATE, EITHER BY THE TERMS OF THE AWARD
OR BY ACTION TAKEN PRIOR TO THE OCCURRENCE OF SUCH TRANSACTION OR EVENT AND
EITHER AUTOMATICALLY OR UPON THE PARTICIPANT’S REQUEST, IS HEREBY AUTHORIZED TO
TAKE ANY ONE OR MORE OF THE FOLLOWING ACTIONS WHENEVER THE COMMITTEE DETERMINES
THAT SUCH ACTION IS APPROPRIATE IN ORDER TO PREVENT DILUTION OR ENLARGEMENT OF
THE BENEFITS OR POTENTIAL BENEFITS INTENDED TO BE MADE AVAILABLE UNDER THE PLAN
OR WITH RESPECT TO ANY AWARD UNDER THE PLAN, TO FACILITATE SUCH TRANSACTIONS OR
EVENTS OR TO GIVE EFFECT TO SUCH CHANGES IN LAWS, REGULATIONS OR PRINCIPLES:


 

(I)            TO PROVIDE FOR EITHER (A) TERMINATION OF ANY SUCH AWARD IN
EXCHANGE FOR AN AMOUNT OF CASH, IF ANY, EQUAL TO THE AMOUNT THAT WOULD HAVE BEEN
ATTAINED UPON THE EXERCISE OF SUCH AWARD OR REALIZATION OF THE PARTICIPANT’S
RIGHTS (AND, FOR THE AVOIDANCE OF DOUBT, IF AS OF THE DATE OF THE OCCURRENCE OF
THE TRANSACTION OR EVENT DESCRIBED IN THIS SECTION 11.3

 

16

--------------------------------------------------------------------------------


 

THE COMMITTEE DETERMINES IN GOOD FAITH THAT NO AMOUNT WOULD HAVE BEEN ATTAINED
UPON THE EXERCISE OF SUCH AWARD OR REALIZATION OF THE PARTICIPANT’S RIGHTS, THEN
SUCH AWARD MAY BE TERMINATED BY THE COMPANY WITHOUT PAYMENT) OR (B) THE
REPLACEMENT OF SUCH AWARD WITH OTHER RIGHTS OR PROPERTY SELECTED BY THE
COMMITTEE IN ITS SOLE DISCRETION;

 

(II)           TO PROVIDE THAT SUCH AWARD BE ASSUMED BY THE SUCCESSOR OR
SURVIVOR CORPORATION, OR A PARENT OR SUBSIDIARY THEREOF, OR SHALL BE SUBSTITUTED
FOR BY SIMILAR OPTIONS, RIGHTS OR AWARDS COVERING THE STOCK OF THE SUCCESSOR OR
SURVIVOR CORPORATION, OR A PARENT OR SUBSIDIARY THEREOF, WITH APPROPRIATE
ADJUSTMENTS AS TO THE NUMBER AND KIND OF SHARES AND PRICES;

 

(III)          TO MAKE ADJUSTMENTS IN THE NUMBER AND TYPE OF SHARES OF STOCK (OR
OTHER SECURITIES OR PROPERTY) SUBJECT TO OUTSTANDING AWARDS, AND IN THE NUMBER
AND KIND OF OUTSTANDING RESTRICTED STOCK OR DEFERRED STOCK AND/OR IN THE TERMS
AND CONDITIONS OF (INCLUDING THE GRANT OR EXERCISE PRICE), AND THE CRITERIA
INCLUDED IN, OUTSTANDING OPTIONS, RIGHTS AND AWARDS AND OPTIONS, RIGHTS AND
AWARDS WHICH MAY BE GRANTED IN THE FUTURE;

 

(IV)          TO PROVIDE THAT SUCH AWARD SHALL BE EXERCISABLE OR PAYABLE OR
FULLY VESTED WITH RESPECT TO ALL SHARES COVERED THEREBY, NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THE PLAN OR THE APPLICABLE AWARD AGREEMENT; AND

 

(V)           TO PROVIDE THAT THE AWARD CANNOT VEST, BE EXERCISED OR BECOME
PAYABLE AFTER SUCH EVENT.

 


11.3         ACCELERATION UPON A CHANGE IN CONTROL.  NOTWITHSTANDING
SECTION 11.2, AND EXCEPT AS MAY OTHERWISE BE PROVIDED IN ANY APPLICABLE AWARD
AGREEMENT OR OTHER WRITTEN AGREEMENT ENTERED INTO BETWEEN THE COMPANY AND A
PARTICIPANT, IF A CHANGE IN CONTROL OCCURS AND A PARTICIPANT’S AWARDS ARE NOT
CONVERTED, ASSUMED, OR REPLACED BY A SUCCESSOR ENTITY, THEN IMMEDIATELY PRIOR TO
THE CHANGE IN CONTROL SUCH AWARDS SHALL BECOME FULLY EXERCISABLE AND ALL
FORFEITURE RESTRICTIONS ON SUCH AWARDS SHALL LAPSE.  UPON, OR IN ANTICIPATION
OF, A CHANGE IN CONTROL, THE COMMITTEE MAY CAUSE ANY AND ALL AWARDS OUTSTANDING
HEREUNDER TO TERMINATE AT A SPECIFIC TIME IN THE FUTURE, INCLUDING BUT NOT
LIMITED TO THE DATE OF SUCH CHANGE IN CONTROL, AND SHALL GIVE EACH PARTICIPANT
THE RIGHT TO EXERCISE SUCH AWARDS DURING A PERIOD OF TIME AS THE COMMITTEE, IN
ITS SOLE AND ABSOLUTE DISCRETION, SHALL DETERMINE.  IN THE EVENT THAT THE TERMS
OF ANY AGREEMENT BETWEEN THE COMPANY OR ANY COMPANY SUBSIDIARY OR AFFILIATE AND
A PARTICIPANT CONTAINS PROVISIONS THAT CONFLICT WITH AND ARE MORE RESTRICTIVE
THAN THE PROVISIONS OF THIS SECTION 11.3, THIS SECTION 11.3 SHALL PREVAIL AND
CONTROL AND THE MORE RESTRICTIVE TERMS OF SUCH AGREEMENT (AND ONLY SUCH TERMS)
SHALL BE OF NO FORCE OR EFFECT.


 


11.4         NO OTHER RIGHTS.  EXCEPT AS EXPRESSLY PROVIDED IN THE PLAN, NO
PARTICIPANT SHALL HAVE ANY RIGHTS BY REASON OF ANY SUBDIVISION OR CONSOLIDATION
OF SHARES OF STOCK OF ANY CLASS, THE PAYMENT OF ANY DIVIDEND, ANY INCREASE OR
DECREASE IN THE NUMBER OF SHARES OF STOCK OF ANY CLASS OR ANY DISSOLUTION,
LIQUIDATION, MERGER, OR CONSOLIDATION OF THE COMPANY OR ANY OTHER CORPORATION. 
EXCEPT AS EXPRESSLY PROVIDED IN THE PLAN OR PURSUANT TO ACTION OF THE COMMITTEE
UNDER THE PLAN, NO ISSUANCE BY THE COMPANY OF SHARES OF STOCK OF ANY CLASS, OR
SECURITIES CONVERTIBLE INTO SHARES OF STOCK OF ANY CLASS, SHALL AFFECT, AND NO
ADJUSTMENT BY REASON THEREOF

 

17

--------------------------------------------------------------------------------



 


SHALL BE MADE WITH RESPECT TO, THE NUMBER OF SHARES OF STOCK SUBJECT TO AN AWARD
OR THE GRANT OR EXERCISE PRICE OF ANY AWARD.


 


ARTICLE 12.


 


ADMINISTRATION


 


12.1         COMMITTEE.  UNLESS AND UNTIL THE BOARD DELEGATES ADMINISTRATION OF
THE PLAN TO A COMMITTEE AS SET FORTH BELOW, THE PLAN SHALL BE ADMINISTERED BY
THE FULL BOARD, AND FOR SUCH PURPOSES THE TERM “COMMITTEE” AS USED IN THIS PLAN
SHALL BE DEEMED TO REFER TO THE BOARD.  THE BOARD, AT ITS DISCRETION OR AS
OTHERWISE NECESSARY TO COMPLY WITH THE REQUIREMENTS OF SECTION 162(M) OF THE
CODE, RULE 16B-3 PROMULGATED UNDER THE EXCHANGE ACT OR TO THE EXTENT REQUIRED BY
ANY OTHER APPLICABLE RULE OR REGULATION, SHALL DELEGATE ADMINISTRATION OF THE
PLAN TO A COMMITTEE.  UNLESS OTHERWISE DETERMINED BY THE BOARD, THE COMMITTEE
SHALL CONSIST SOLELY OF TWO OR MORE MEMBERS OF THE BOARD EACH OF WHOM IS AN
“OUTSIDE DIRECTOR,” WITHIN THE MEANING OF SECTION 162(M) OF THE CODE, A
NON-EMPLOYEE DIRECTOR AND AN “INDEPENDENT DIRECTOR” UNDER THE RULES OF THE
PRINCIPAL SECURITIES MARKET ON WHICH SHARES OF STOCK ARE TRADED). 
NOTWITHSTANDING THE FOREGOING: (A) THE FULL BOARD, ACTING BY A MAJORITY OF ITS
MEMBERS IN OFFICE, SHALL CONDUCT THE GENERAL ADMINISTRATION OF THE PLAN WITH
RESPECT TO ALL AWARDS GRANTED TO INDEPENDENT DIRECTORS AND FOR PURPOSES OF SUCH
AWARDS THE TERM “COMMITTEE” AS USED IN THIS PLAN SHALL BE DEEMED TO REFER TO THE
BOARD AND (B) THE COMMITTEE MAY DELEGATE ITS AUTHORITY HEREUNDER TO THE EXTENT
PERMITTED BY SECTION 12.5.  APPOINTMENT OF COMMITTEE MEMBERS SHALL BE EFFECTIVE
UPON ACCEPTANCE OF APPOINTMENT.  IN ITS SOLE DISCRETION, THE BOARD MAY AT ANY
TIME AND FROM TIME TO TIME EXERCISE ANY AND ALL RIGHTS AND DUTIES OF THE
COMMITTEE UNDER THE PLAN EXCEPT WITH RESPECT TO MATTERS WHICH UNDER RULE 16B-3
UNDER THE EXCHANGE ACT OR SECTION 162(M) OF THE CODE, OR ANY REGULATIONS OR
RULES ISSUED THEREUNDER, ARE REQUIRED TO BE DETERMINED IN THE SOLE DISCRETION OF
THE COMMITTEE.  COMMITTEE MEMBERS MAY RESIGN AT ANY TIME BY DELIVERING WRITTEN
NOTICE TO THE BOARD.  VACANCIES IN THE COMMITTEE MAY ONLY BE FILLED BY THE
BOARD.


 


12.2         ACTION BY THE COMMITTEE.  A MAJORITY OF THE COMMITTEE SHALL
CONSTITUTE A QUORUM.  THE ACTS OF A MAJORITY OF THE MEMBERS PRESENT AT ANY
MEETING AT WHICH A QUORUM IS PRESENT, AND ACTS APPROVED IN WRITING BY A MAJORITY
OF THE COMMITTEE IN LIEU OF A MEETING, SHALL BE DEEMED THE ACTS OF THE
COMMITTEE.  EACH MEMBER OF THE COMMITTEE IS ENTITLED TO, IN GOOD FAITH, RELY OR
ACT UPON ANY REPORT OR OTHER INFORMATION FURNISHED TO THAT MEMBER BY ANY OFFICER
OR OTHER EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY, THE COMPANY’S INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS, OR ANY EXECUTIVE COMPENSATION CONSULTANT OR OTHER
PROFESSIONAL RETAINED BY THE COMPANY TO ASSIST IN THE ADMINISTRATION OF THE
PLAN.


 


12.3         AUTHORITY OF COMMITTEE.  SUBJECT TO ANY SPECIFIC DESIGNATION IN THE
PLAN, THE COMMITTEE HAS THE EXCLUSIVE POWER, AUTHORITY AND DISCRETION TO:


 


(A)           DESIGNATE PARTICIPANTS TO RECEIVE AWARDS;


 


(B)           DETERMINE THE TYPE OR TYPES OF AWARDS TO BE GRANTED TO EACH
PARTICIPANT;


 


(C)           DETERMINE THE NUMBER OF AWARDS TO BE GRANTED AND THE NUMBER OF
SHARES OF STOCK TO WHICH AN AWARD WILL RELATE;

 

18

--------------------------------------------------------------------------------


 


(D)           DETERMINE THE TERMS AND CONDITIONS OF ANY AWARD GRANTED PURSUANT
TO THE PLAN, INCLUDING, BUT NOT LIMITED TO, THE EXERCISE PRICE, GRANT PRICE, OR
PURCHASE PRICE, ANY RELOAD PROVISION, ANY RESTRICTIONS OR LIMITATIONS ON THE
AWARD, ANY SCHEDULE FOR LAPSE OF FORFEITURE RESTRICTIONS OR RESTRICTIONS ON THE
EXERCISABILITY OF AN AWARD, AND ACCELERATIONS OR WAIVERS THEREOF, ANY PROVISIONS
RELATED TO NON-COMPETITION AND RECAPTURE OF GAIN ON AN AWARD, BASED IN EACH CASE
ON SUCH CONSIDERATIONS AS THE COMMITTEE IN ITS SOLE DISCRETION DETERMINES;


 


(E)           DETERMINE WHETHER, TO WHAT EXTENT, AND PURSUANT TO WHAT
CIRCUMSTANCES AN AWARD MAY BE SETTLED IN, OR THE EXERCISE PRICE OF AN AWARD MAY
BE PAID IN, CASH, STOCK, OTHER AWARDS, OR OTHER PROPERTY, OR AN AWARD MAY BE
CANCELED, FORFEITED, OR SURRENDERED;


 


(F)            PRESCRIBE THE FORM OF EACH AWARD AGREEMENT, WHICH NEED NOT BE
IDENTICAL FOR EACH PARTICIPANT;


 


(G)           DECIDE ALL OTHER MATTERS THAT MUST BE DETERMINED IN CONNECTION
WITH AN AWARD;


 


(H)           ESTABLISH, ADOPT, OR REVISE ANY RULES AND REGULATIONS AS IT MAY
DEEM NECESSARY OR ADVISABLE TO ADMINISTER THE PLAN;


 


(I)            INTERPRET THE TERMS OF, AND ANY MATTER ARISING PURSUANT TO, THE
PLAN OR ANY AWARD AGREEMENT; AND


 


(J)            MAKE ALL OTHER DECISIONS AND DETERMINATIONS THAT MAY BE REQUIRED
PURSUANT TO THE PLAN OR AS THE COMMITTEE DEEMS NECESSARY OR ADVISABLE TO
ADMINISTER THE PLAN.


 


12.4         DECISIONS BINDING.  THE COMMITTEE’S INTERPRETATION OF THE PLAN, ANY
AWARDS GRANTED PURSUANT TO THE PLAN, ANY AWARD AGREEMENT AND ALL DECISIONS AND
DETERMINATIONS BY THE COMMITTEE WITH RESPECT TO THE PLAN ARE FINAL, BINDING, AND
CONCLUSIVE ON ALL PARTIES.


 


12.5         DELEGATION OF AUTHORITY.  TO THE EXTENT PERMITTED BY APPLICABLE
LAW, THE COMMITTEE MAY FROM TIME TO TIME DELEGATE TO A COMMITTEE OF ONE OR MORE
MEMBERS OF THE BOARD OR ONE OR MORE OFFICERS OF THE COMPANY THE AUTHORITY TO
GRANT OR AMEND AWARDS TO PARTICIPANTS OTHER THAN (A) SENIOR EXECUTIVES OF THE
COMPANY WHO ARE SUBJECT TO SECTION 16 OF THE EXCHANGE ACT, (B) COVERED
EMPLOYEES, OR (C) OFFICERS OF THE COMPANY (OR MEMBERS OF THE BOARD) TO WHOM
AUTHORITY TO GRANT OR AMEND AWARDS HAS BEEN DELEGATED HEREUNDER.  ANY DELEGATION
HEREUNDER SHALL BE SUBJECT TO THE RESTRICTIONS AND LIMITS THAT THE COMMITTEE
SPECIFIES AT THE TIME OF SUCH DELEGATION, AND THE COMMITTEE MAY AT ANY TIME
RESCIND THE AUTHORITY SO DELEGATED OR APPOINT A NEW DELEGATEE.  AT ALL TIMES,
THE DELEGATEE APPOINTED UNDER THIS SECTION 12.5 SHALL SERVE IN SUCH CAPACITY AT
THE PLEASURE OF THE COMMITTEE.


 


ARTICLE 13.


 


EFFECTIVE AND EXPIRATION DATE


 


13.1         EFFECTIVE DATE.  THE PLAN IS EFFECTIVE AS OF THE DATE THE PLAN IS
APPROVED BY THE COMPANY’S STOCKHOLDERS (THE “EFFECTIVE DATE”).  THE PLAN WILL BE
DEEMED TO BE APPROVED BY THE STOCKHOLDERS IF IT RECEIVES THE AFFIRMATIVE VOTE OF
THE HOLDERS OF A MAJORITY OF THE SHARES OF STOCK

 

19

--------------------------------------------------------------------------------



 


OF THE COMPANY PRESENT OR REPRESENTED AND ENTITLED TO VOTE AT A MEETING DULY
HELD IN ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THE COMPANY’S BYLAWS.


 


13.2         EXPIRATION DATE.  THE PLAN WILL EXPIRE ON, AND NO AWARD MAY BE
GRANTED PURSUANT TO THE PLAN AFTER THE TENTH ANNIVERSARY OF THE EFFECTIVE DATE,
EXCEPT THAT NO INCENTIVE STOCK OPTIONS MAY BE GRANTED UNDER THE PLAN AFTER THE
EARLIER OF THE TENTH ANNIVERSARY OF (I) THE DATE THE PLAN IS APPROVED BY THE
BOARD OR (II) THE EFFECTIVE DATE.  ANY AWARDS THAT ARE OUTSTANDING ON THE TENTH
ANNIVERSARY OF THE EFFECTIVE DATE SHALL REMAIN IN FORCE ACCORDING TO THE TERMS
OF THE PLAN AND THE APPLICABLE AWARD AGREEMENT.


 


ARTICLE 14.


 


AMENDMENT, MODIFICATION, AND TERMINATION


 


14.1         AMENDMENT, MODIFICATION, AND TERMINATION.  SUBJECT TO
SECTION 15.14, WITH THE APPROVAL OF THE BOARD, AT ANY TIME AND FROM TIME TO
TIME, THE COMMITTEE MAY TERMINATE, AMEND OR MODIFY THE PLAN; PROVIDED, HOWEVER,
THAT (A) TO THE EXTENT NECESSARY AND DESIRABLE TO COMPLY WITH ANY APPLICABLE
LAW, REGULATION, OR STOCK EXCHANGE RULE, THE COMPANY SHALL OBTAIN STOCKHOLDER
APPROVAL OF ANY PLAN AMENDMENT IN SUCH A MANNER AND TO SUCH A DEGREE AS
REQUIRED, AND (B) STOCKHOLDER APPROVAL IS REQUIRED FOR ANY AMENDMENT TO THE PLAN
THAT (I) INCREASES THE NUMBER OF SHARES AVAILABLE UNDER THE PLAN (OTHER THAN ANY
ADJUSTMENT AS PROVIDED BY ARTICLE 11), (II) PERMITS THE COMMITTEE TO GRANT
OPTIONS WITH AN EXERCISE PRICE THAT IS BELOW FAIR MARKET VALUE ON THE DATE OF
GRANT, OR (III) PERMITS THE COMMITTEE TO EXTEND THE EXERCISE PERIOD FOR AN
OPTION BEYOND TEN YEARS FROM THE DATE OF GRANT OR (IV) RESULTS IN A MATERIAL
INCREASE IN BENEFITS OR A CHANGE IN ELIGIBILITY REQUIREMENTS.


 


14.2         REPRICING PROHIBITED.  NOTWITHSTANDING ANY PROVISION IN THIS PLAN
TO THE CONTRARY, ABSENT APPROVAL OF THE STOCKHOLDERS OF THE COMPANY, EXCEPT AS
PERMITTED BY ARTICLE 11, (A) NO OPTION OR STOCK APPRECIATION RIGHT MAY BE
AMENDED TO REDUCE THE EXERCISE PRICE PER SHARE OF THE STOCK SUBJECT TO SUCH
AWARD, (B) NO OPTION OR STOCK APPRECIATION RIGHT SHALL BE CANCELLED AND REPLACED
WITH THE GRANT OF AN OPTION OR STOCK APPRECIATION RIGHT HAVING A LESSER PRICE
PER SHARE (OR ANOTHER AWARD), AND (C) THE COMMITTEE SHALL NOT OFFER TO BUYOUT AN
OUTSTANDING OPTION OR STOCK APPRECIATION RIGHT FOR A PAYMENT IN CASH.


 


14.3         AWARDS PREVIOUSLY GRANTED.  EXCEPT WITH RESPECT TO AMENDMENTS MADE 
PURSUANT TO SECTION 15.14, NO TERMINATION, AMENDMENT, OR MODIFICATION OF THE
PLAN SHALL ADVERSELY AFFECT IN ANY MATERIAL WAY ANY AWARD PREVIOUSLY GRANTED
PURSUANT TO THE PLAN WITHOUT THE PRIOR WRITTEN CONSENT OF THE PARTICIPANT.


 


ARTICLE 15.


 


GENERAL PROVISIONS


 


15.1         NO RIGHTS TO AWARDS.  NO ELIGIBLE INDIVIDUAL OR OTHER PERSON SHALL
HAVE ANY CLAIM TO BE GRANTED ANY AWARD PURSUANT TO THE PLAN, AND NEITHER THE
COMPANY NOR THE COMMITTEE IS OBLIGATED TO TREAT ELIGIBLE INDIVIDUALS,
PARTICIPANTS OR ANY OTHER PERSONS UNIFORMLY.

 

20

--------------------------------------------------------------------------------



 


15.2         NO STOCKHOLDERS RIGHTS.  EXCEPT AS OTHERWISE PROVIDED HEREIN, A
PARTICIPANT SHALL HAVE NONE OF THE RIGHTS OF A STOCKHOLDER WITH RESPECT TO
SHARES OF STOCK COVERED BY ANY AWARD UNTIL THE PARTICIPANT BECOMES THE RECORD
OWNER OF SUCH SHARES OF STOCK.


 


15.3         WITHHOLDING.  THE COMPANY OR ANY SUBSIDIARY SHALL HAVE THE
AUTHORITY AND THE RIGHT TO DEDUCT OR WITHHOLD, OR REQUIRE A PARTICIPANT TO REMIT
TO THE COMPANY, AN AMOUNT SUFFICIENT TO SATISFY FEDERAL, STATE, LOCAL AND
FOREIGN TAXES (INCLUDING THE PARTICIPANT’S EMPLOYMENT TAX OBLIGATIONS) REQUIRED
BY LAW TO BE WITHHELD WITH RESPECT TO ANY TAXABLE EVENT CONCERNING A PARTICIPANT
ARISING AS A RESULT OF THIS PLAN.  THE COMMITTEE MAY IN ITS DISCRETION AND IN
SATISFACTION OF THE FOREGOING REQUIREMENT ALLOW A PARTICIPANT TO ELECT TO HAVE
THE COMPANY WITHHOLD SHARES OF STOCK OTHERWISE ISSUABLE UNDER AN AWARD (OR ALLOW
THE RETURN OF SHARES OF STOCK) HAVING A FAIR MARKET VALUE EQUAL TO THE SUMS
REQUIRED TO BE WITHHELD.  NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN, THE
NUMBER OF SHARES OF STOCK WHICH MAY BE WITHHELD WITH RESPECT TO THE ISSUANCE,
VESTING, EXERCISE OR PAYMENT OF ANY AWARD (OR WHICH MAY BE REPURCHASED FROM THE
PARTICIPANT OF SUCH AWARD WITHIN SIX MONTHS (OR SUCH OTHER PERIOD AS MAY BE
DETERMINED BY THE COMMITTEE) AFTER SUCH SHARES OF STOCK WERE ACQUIRED BY THE
PARTICIPANT FROM THE COMPANY) IN ORDER TO SATISFY THE PARTICIPANT’S FEDERAL,
STATE, LOCAL AND FOREIGN INCOME AND PAYROLL TAX LIABILITIES WITH RESPECT TO THE
ISSUANCE, VESTING, EXERCISE OR PAYMENT OF THE AWARD SHALL BE LIMITED TO THE
NUMBER OF SHARES WHICH HAVE A FAIR MARKET VALUE ON THE DATE OF WITHHOLDING OR
REPURCHASE EQUAL TO THE AGGREGATE AMOUNT OF SUCH LIABILITIES BASED ON THE
MINIMUM STATUTORY WITHHOLDING RATES FOR FEDERAL, STATE, LOCAL AND FOREIGN INCOME
TAX AND PAYROLL TAX PURPOSES THAT ARE APPLICABLE TO SUCH SUPPLEMENTAL TAXABLE
INCOME.


 


15.4         NO RIGHT TO EMPLOYMENT OR SERVICES.  NOTHING IN THE PLAN OR ANY
AWARD AGREEMENT SHALL INTERFERE WITH OR LIMIT IN ANY WAY THE RIGHT OF THE
COMPANY OR ANY SUBSIDIARY TO TERMINATE ANY PARTICIPANT’S EMPLOYMENT OR SERVICES
AT ANY TIME, NOR CONFER UPON ANY PARTICIPANT ANY RIGHT TO CONTINUE IN THE EMPLOY
OR SERVICE OF THE COMPANY OR ANY SUBSIDIARY.


 


15.5         UNFUNDED STATUS OF AWARDS.  THE PLAN IS INTENDED TO BE AN
“UNFUNDED” PLAN FOR INCENTIVE COMPENSATION.  WITH RESPECT TO ANY PAYMENTS NOT
YET MADE TO A PARTICIPANT PURSUANT TO AN AWARD, NOTHING CONTAINED IN THE PLAN OR
ANY AWARD AGREEMENT SHALL GIVE THE PARTICIPANT ANY RIGHTS THAT ARE GREATER THAN
THOSE OF A GENERAL CREDITOR OF THE COMPANY OR ANY SUBSIDIARY.


 


15.6         INDEMNIFICATION.  TO THE EXTENT ALLOWABLE PURSUANT TO APPLICABLE
LAW, EACH MEMBER OF THE COMMITTEE OR OF THE BOARD SHALL BE INDEMNIFIED AND HELD
HARMLESS BY THE COMPANY FROM ANY LOSS, COST, LIABILITY, OR EXPENSE THAT MAY BE
IMPOSED UPON OR REASONABLY INCURRED BY SUCH MEMBER IN CONNECTION WITH OR
RESULTING FROM ANY CLAIM, ACTION, SUIT, OR PROCEEDING TO WHICH HE OR SHE MAY BE
A PARTY OR IN WHICH HE OR SHE MAY BE INVOLVED BY REASON OF ANY ACTION OR FAILURE
TO ACT PURSUANT TO THE PLAN AND AGAINST AND FROM ANY AND ALL AMOUNTS PAID BY HIM
OR HER IN SATISFACTION OF JUDGMENT IN SUCH ACTION, SUIT, OR PROCEEDING AGAINST
HIM OR HER; PROVIDED HE OR SHE GIVES THE COMPANY AN OPPORTUNITY, AT ITS OWN
EXPENSE, TO HANDLE AND DEFEND THE SAME BEFORE HE OR SHE UNDERTAKES TO HANDLE AND
DEFEND IT ON HIS OR HER OWN BEHALF.  THE FOREGOING RIGHT OF INDEMNIFICATION
SHALL NOT BE EXCLUSIVE OF ANY OTHER RIGHTS OF INDEMNIFICATION TO WHICH SUCH
PERSONS MAY BE ENTITLED PURSUANT TO THE COMPANY’S CERTIFICATE OF INCORPORATION
OR BYLAWS, AS A MATTER OF LAW, OR OTHERWISE, OR ANY POWER THAT THE COMPANY MAY
HAVE TO INDEMNIFY THEM OR HOLD THEM HARMLESS.

 

21

--------------------------------------------------------------------------------



 


15.7         RELATIONSHIP TO OTHER BENEFITS.  NO PAYMENT PURSUANT TO THE PLAN
SHALL BE TAKEN INTO ACCOUNT IN DETERMINING ANY BENEFITS PURSUANT TO ANY PENSION,
RETIREMENT, SAVINGS, PROFIT SHARING, GROUP INSURANCE, WELFARE OR OTHER BENEFIT
PLAN OF THE COMPANY OR ANY SUBSIDIARY EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY
PROVIDED IN WRITING IN SUCH OTHER PLAN OR AN AGREEMENT THEREUNDER.


 


15.8         EXPENSES.  THE EXPENSES OF ADMINISTERING THE PLAN SHALL BE BORNE BY
THE COMPANY AND ITS SUBSIDIARIES.


 


15.9         TITLES AND HEADINGS.  THE TITLES AND HEADINGS OF THE SECTIONS IN
THE PLAN ARE FOR CONVENIENCE OF REFERENCE ONLY AND, IN THE EVENT OF ANY
CONFLICT, THE TEXT OF THE PLAN, RATHER THAN SUCH TITLES OR HEADINGS, SHALL
CONTROL.


 


15.10       FRACTIONAL SHARES.  NO FRACTIONAL SHARES OF STOCK SHALL BE ISSUED
AND THE COMMITTEE SHALL DETERMINE, IN ITS DISCRETION, WHETHER CASH SHALL BE
GIVEN IN LIEU OF FRACTIONAL SHARES OR WHETHER SUCH FRACTIONAL SHARES SHALL BE
ELIMINATED BY ROUNDING UP OR DOWN AS APPROPRIATE.


 


15.11       LIMITATIONS APPLICABLE TO SECTION 16 PERSONS.  NOTWITHSTANDING ANY
OTHER PROVISION OF THE PLAN, THE PLAN, AND ANY AWARD GRANTED OR AWARDED TO ANY
PARTICIPANT WHO IS THEN SUBJECT TO SECTION 16 OF THE EXCHANGE ACT, SHALL BE
SUBJECT TO ANY ADDITIONAL LIMITATIONS SET FORTH IN ANY APPLICABLE EXEMPTIVE
RULE UNDER SECTION 16 OF THE EXCHANGE ACT (INCLUDING ANY AMENDMENT TO RULE 16B-3
UNDER THE EXCHANGE ACT) THAT ARE REQUIREMENTS FOR THE APPLICATION OF SUCH
EXEMPTIVE RULE.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE PLAN AND AWARDS
GRANTED OR AWARDED HEREUNDER SHALL BE DEEMED AMENDED TO THE EXTENT NECESSARY TO
CONFORM TO SUCH APPLICABLE EXEMPTIVE RULE.


 


15.12       GOVERNMENT AND OTHER REGULATIONS.  THE OBLIGATION OF THE COMPANY TO
MAKE PAYMENT OF AWARDS IN STOCK OR OTHERWISE SHALL BE SUBJECT TO ALL APPLICABLE
LAWS, RULES, AND REGULATIONS, AND TO SUCH APPROVALS BY GOVERNMENT AGENCIES AS
MAY BE REQUIRED.  THE COMPANY SHALL BE UNDER NO OBLIGATION TO REGISTER PURSUANT
TO THE SECURITIES ACT, AS AMENDED, ANY OF THE SHARES OF STOCK PAID PURSUANT TO
THE PLAN.  IF THE SHARES PAID PURSUANT TO THE PLAN MAY IN CERTAIN CIRCUMSTANCES
BE EXEMPT FROM REGISTRATION PURSUANT TO THE SECURITIES ACT, AS AMENDED, THE
COMPANY MAY RESTRICT THE TRANSFER OF SUCH SHARES IN SUCH MANNER AS IT DEEMS
ADVISABLE TO ENSURE THE AVAILABILITY OF ANY SUCH EXEMPTION.


 


15.13       GOVERNING LAW.  THE PLAN AND ALL AWARD AGREEMENTS SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF DELAWARE.


 


15.14       SECTION 409A.  TO THE EXTENT THAT THE COMMITTEE DETERMINES THAT ANY
AWARD GRANTED UNDER THE PLAN IS SUBJECT TO SECTION 409A OF THE CODE, THE AWARD
AGREEMENT EVIDENCING SUCH AWARD SHALL INCORPORATE THE TERMS AND CONDITIONS
REQUIRED BY SECTION 409A OF THE CODE.  TO THE EXTENT APPLICABLE, THE PLAN AND
AWARD AGREEMENTS SHALL BE INTERPRETED IN ACCORDANCE WITH SECTION 409A OF THE
CODE AND DEPARTMENT OF TREASURY REGULATIONS AND OTHER INTERPRETIVE GUIDANCE
ISSUED THEREUNDER, INCLUDING WITHOUT LIMITATION ANY SUCH REGULATIONS OR OTHER
GUIDANCE THAT MAY BE ISSUED AFTER THE EFFECTIVE DATE.  NOTWITHSTANDING ANY
PROVISION OF THE PLAN TO THE CONTRARY, IN THE EVENT THAT FOLLOWING THE EFFECTIVE
DATE THE COMMITTEE DETERMINES THAT ANY

 

22

--------------------------------------------------------------------------------



 


AWARD MAY BE SUBJECT TO SECTION 409A OF THE CODE AND RELATED DEPARTMENT OF
TREASURY GUIDANCE (INCLUDING SUCH DEPARTMENT OF TREASURY GUIDANCE AS MAY BE
ISSUED AFTER THE EFFECTIVE DATE), THE COMMITTEE MAY ADOPT SUCH AMENDMENTS TO THE
PLAN AND THE APPLICABLE AWARD AGREEMENT OR ADOPT OTHER POLICIES AND PROCEDURES
(INCLUDING AMENDMENTS, POLICIES AND PROCEDURES WITH RETROACTIVE EFFECT), OR TAKE
ANY OTHER ACTIONS, THAT THE COMMITTEE DETERMINES ARE NECESSARY OR APPROPRIATE TO
(A) EXEMPT THE AWARD FROM SECTION 409A OF THE CODE AND/OR PRESERVE THE INTENDED
TAX TREATMENT OF THE BENEFITS PROVIDED WITH RESPECT TO THE AWARD, OR (B) COMPLY
WITH THE REQUIREMENTS OF SECTION 409A OF THE CODE AND RELATED DEPARTMENT OF
TREASURY GUIDANCE.


 

*   *   *   *   *

 

I hereby certify that the foregoing Plan, as amended, was duly approved by the
Board of Directors of Symmetricom, Inc. on September 10, 2008.

 

*   *   *   *   *

I hereby certify that the foregoing Plan, as amended, was approved by the
stockholders of Symmetricom, Inc. on October 31, 2008.

 

Executed on this                day of                                    ,
2008.

 

 

 

 

Corporate Secretary

 

23

--------------------------------------------------------------------------------